UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08448 Pioneer Emerging Markets Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:November 30 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Emerging Markets Fund By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer Emerging Market Funds ABLE C&C CO. Ticker: 078520 Security ID: Y00045107 Meeting Date: MAR 28, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 300 per Share and 0.1 Share per Share 2 Amend Articles of Incorporation For For Management 3 Reelect Two Outside Directors (Bundled) For For Management 4 Reelect Kim Hong-Sup as For For Management Non-independent Non-executive Director 5 Reelect Three Members of Audit For For Management Committee 6 Approve Total Remuneration of Inside For For Management Directors and Outside Directors AIR ARABIA PJSC Ticker: AIRARABIA Security ID: M0367N110 Meeting Date: MAR 16, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board Report on Company For For Management Operations 2 Approve Auditors' Report on Company For For Management Financial Statements 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Dividends For For Management 5 Approve Discharge of Directors and For For Management Auditors 6 Approve Remuneration of Directors For Against Management 7 Elect Directors (Bundled) For For Management 8 Ratify Auditors and Fix Their For For Management Remuneration AOZORA BANK, LTD. Ticker: 8304 Security ID: J0172K107 Meeting Date: JUN 26, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Fukuda, Makoto For For Management 1.2 Elect Director Baba, Shinsuke For For Management 1.3 Elect Director Tanabe, Masaki For For Management 1.4 Elect Director Takeda, Shunsuke For For Management 1.5 Elect Director Mizuta, Hiroyuki For For Management 1.6 Elect Director Murakami, Ippei For For Management 1.7 Elect Director Ito, Tomonori For For Management 1.8 Elect Director Saito, Takeo For For Management 2 Appoint Statutory Auditor Fujihira, For For Management Shinichi 3 Appoint Alternate Statutory Auditor For For Management Nagase, Tomiaki 4 Approve Retirement Bonus Payment for For For Management Directors 5 Approve Special Payments for Full-Time For For Management Directors in Connection with Abolition of Retirement Bonus System 6 Approve Special Payments for Outside For For Management Directors and Statutory Auditors in Connection with Abolition of Retirement Bonus System 7 Approve Deep Discount Stock Option Plan For For Management ARAMEX PJSC Ticker: ARMX Security ID: M1463Z106 Meeting Date: APR 16, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board Report on Company For For Management Operations 2 Approve Auditors' Report on Company For For Management Financial Statements 3 Accept Financial Statements For For Management 4 Approve Dividends For For Management 5 Approve Remuneration of Directors For For Management 6 Approve Discharge of Directors and For For Management Auditors 7 Ratify Auditors and Fix Their For For Management Remuneration 8 Elect Directors (Bundled) For For Management ARTERIS SA Ticker: ARTR3 Security ID: P0R17E104 Meeting Date: JUL 25, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Board Size For Did Not Vote Management 2 Elect Director For Did Not Vote Management ARTERIS SA Ticker: ARTR3 Security ID: P0R17E104 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2013 2 Approve Capital Budget and Allocation For For Management of Income 3 Elect Fiscal Council Members For For Management ARTERIS SA Ticker: ARTR3 Security ID: P0R17E104 Meeting Date: APR 23, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Company's For For Management Management 2 Authorize Capitalization of Reserves For For Management 3 Amend Articles For For Management ASM PACIFIC TECHNOLOGY LTD. Ticker: 00522 Security ID: G0535Q133 Meeting Date: APR 25, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Elect Arthur H. del Prado as Director For For Management 4 Elect Lee Wai Kwong as Director For For Management 5 Elect Chow Chuen, James as Director For For Management 6 Elect Robin Gerard Ng Cher Tat as For For Management Director 7 Authorize Board to Fix Directors' For For Management Remuneration 8 Approve Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights ASTALDI SPA Ticker: AST Security ID: T0538F106 Meeting Date: APR 30, 2014 Meeting Type: Annual/Special Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Statutory Reports, and Allocation of Income 2 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 3 Approve Remuneration Report For For Management 1 Amend Articles Re: 19 (Board Meetings) For For Management BANCO SANTANDER BRASIL SA Ticker: SANB11 Security ID: 05967A107 Meeting Date: NOV 01, 2013 Meeting Type: Special Record Date: OCT 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reduction of BRL 6 Billion in For For Management Share Capital and Amend Article 5 to Reflect the Change 2 Amend Article 17 For For Management 3 Elect Board Chairman, Vice-Chairman, For For Management and Ratify Board Composition BANCO SANTANDER BRASIL SA Ticker: SANB11 Security ID: 05967A107 Meeting Date: MAR 18, 2014 Meeting Type: Special Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management for Bonus Issue 2 Approve Reverse Stock Split For For Management 3 Amend Composition of Units Re: Reverse For For Management Stock Split 4 Amend Articles 5, 53, 56, and 57 to For For Management Reflect Changes in Capital 5 Amend Article 11 For For Management 6 Consolidate Bylaws For For Management BANCO SANTANDER BRASIL SA Ticker: SANB11 Security ID: 05967A107 Meeting Date: JUN 09, 2014 Meeting Type: Special Record Date: MAY 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Company's Delisting from the For Against Management Nivel 2 Segment of the Sao Paulo Stock Exchange 2.1 Appoint Bank of America Merrill Lynch None Abstain Management Banco Multiplo S.A. to Prepare Valuation Report for Delisting Tender Offer 2.2 Appoint N M Rothschild & Sons (Brasil) None For Management Ltda. to Prepare Valuation Report for Delisting Tender Offer 2.3 Appoint KPMG Corporate Finance Ltda. None Abstain Management to Prepare Valuation Report for Delisting Tender Offer 2.4 Appoint Goldman Sachs do Brasil Banco None Abstain Management Multiplo S.A. to Prepare Valuation Report for Delisting Tender Offer BHARAT HEAVY ELECTRICALS LTD. Ticker: 500103 Security ID: Y0882L133 Meeting Date: SEP 20, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 3.29 Per For For Management Share 3 Reelect P.K. Bajpai as Director For Against Management 4 Reelect A. Saraya as Director For For Management 5 Authorize Board to Fix Remuneration of For For Management Auditors 6 Elect K. Sidhu as Director For For Management 7 Elect W.V.K.K. Shankar as Director For For Management BRADESPAR S.A. Ticker: BRAP4 Security ID: P1808W104 Meeting Date: APR 28, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nominated by Preferred None For Shareholder Shareholders 2 Elect Fiscal Council Member(s) None For Shareholder Nominated by Preferred Shareholders CEMEX S.A.B. DE C.V. Ticker: CEMEXCPO Security ID: P2253T133 Meeting Date: MAR 20, 2014 Meeting Type: Special Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Expand Corporate Purpose and Amend For Against Management Article 2 Accordingly 2 Authorize Board to Ratify and Execute For Against Management Approved Resolutions CEMEX S.A.B. DE C.V. Ticker: CEMEXCPO Security ID: P2253T133 Meeting Date: MAR 20, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Authorize Increase in Variable Portion For For Management of Capital via Capitalization of Reserves and Issuance of Treasury Shares 4 Elect Directors, Members and Chairmen For Against Management of Audit, Corporate Practices and Finance Committees 5 Approve Remuneration of Directors and For For Management Members of Audit, Corporate Practices and Finance Committees 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD. Ticker: 01800 Security ID: Y14369105 Meeting Date: OCT 30, 2013 Meeting Type: Special Record Date: SEP 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Proposed Changes to the Use of For For Management Proceeds Raised from the Issue of A Shares CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD. Ticker: 01800 Security ID: Y14369105 Meeting Date: APR 22, 2014 Meeting Type: Special Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Liu Qitao as Director For For Management 1b Elect Chen Fenjian as Director For For Management 1c Elect Fu Junyuan as Director For For Management 1d Elect Liu Maoxun as Director For For Management 1e Elect Liu Zhangmin as Director For For Management 1f Elect Leung Chong Shun as Director For For Management 1g Elect Wu Zhenfang as Director For For Management 1h Elect Huang long as Director For For Management 2a Elect Liu Xiangdong as Supervisor For For Management 2b Elect Wang Yongbin as Supervisor For For Management 3 Approve Issuance of Asset-Backed For For Management Securities 4 Approve Issuance Short-Term Bonds For For Management 5 Approve Issuance of Mid-To Long-Term For For Management Bonds CHINA COMMUNICATIONS CONSTRUCTION COMPANY LTD. Ticker: 01800 Security ID: Y14369105 Meeting Date: JUN 18, 2014 Meeting Type: Annual Record Date: MAY 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Audited Consolidated Financial For For Management Statements 2 Approve Profit Distribution Plan and For For Management Final Dividend 3 Reappoint PricewaterhouseCoopers as For For Management International Auditors and PricewaterhouseCoopers Zhong Tian LLP as Domestic Auditors and Authorize Board to Fix Their Remuneration 4 Approve Estimated Cap for the Internal For Against Management Guarantees of the Group in 2014 5 Approve Report of the Board of For For Management Directors 6 Approve Report of the Supervisory For For Management Committee 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA CONCH VENTURE HOLDINGS LTD Ticker: 00586 Security ID: G2116J108 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAY 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Guo Jingbin as Director For For Management 3b Elect Ji Qinying as Director For For Management 3c Elect Li Jian as Director For For Management 3d Elect Li Daming as Director For For Management 3e Elect Chan Kai Wing as Director For For Management 3f Elect Zhang Mingjing as Director For For Management 4 Authorize Board to Fix Directors' For For Management Remuneration 5 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares CHINA CONCH VENTURE HOLDINGS LTD Ticker: 00586 Security ID: G2116J108 Meeting Date: MAY 21, 2014 Meeting Type: Special Record Date: MAY 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Equipment Supply Contract For For Management CHINA CONSTRUCTION BANK CORPORATION Ticker: 00939 Security ID: Y1397N101 Meeting Date: OCT 24, 2013 Meeting Type: Special Record Date: SEP 23, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration Distribution and For For Management Settlement Plan for Directors and Supervisors 2 Elect Zhang Long as Director For For Management 3 Elect Zhang Yanling as Director For For Management 4 Elect Guo Yanpeng as Director For For Management CHINA CONSTRUCTION BANK CORPORATION Ticker: 00939 Security ID: Y1397N101 Meeting Date: JUN 26, 2014 Meeting Type: Annual Record Date: MAY 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of Board of Directors For For Management 2 Accept Report of Board of Supervisors For For Management 3 Accept Final Financial Accounts For For Management 4 Approve Profit Distribution Plan For For Management 5 Approve Budget of 2014 Fixed Assets For For Management Investment 6 Appoint Accounting Firm for 2014 For For Management 7 Elect Dong Shi as Director For For Management 8 Elect Guo You as Shareholder For For Management Representative Supervisor 9 Approve Plan on Authorisation to the For For Management Board of Directors Granted by Shareholders' General Meeting CHINA HONGQIAO GROUP LTD. Ticker: 01378 Security ID: G21150100 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: MAY 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Zhang Shiping as Director For For Management 2b Elect Zheng Shuliang as Director For For Management 2c Elect Zhang Bo as Director For For Management 2d Elect Qi Xingli as Director For For Management 2e Elect Yang Congsen as Director For For Management 2f Elect Zhang Jinglei as Director For For Management 2g Elect Xing Jian as Director For For Management 2h Elect Chen Yinghai as Director For For Management 2i Elect Han Benwen as Director For For Management 2j Authorize Board to Fix Directors' For For Management Remuneration 3 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Declare Final Dividend For For Management 5 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA ITS (HOLDINGS) CO., LTD. Ticker: 01900 Security ID: G2161M105 Meeting Date: MAY 19, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Lu Xiao as Director For For Management 3b Elect Pan Jianguo as Director For For Management 3c Elect Choi Onward as Director For For Management 4 Authorize Board to Fix Directors' For For Management Remuneration 5 Reappoint Ernst & Young as Auditors For For Management and Authorize Board to Fix Their Remuneration 6a Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 6b Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6c Authorize Reissuance of Repurchased For Against Management Shares CHINA LIFE INSURANCE CO., LTD Ticker: 2823 Security ID: Y1478C107 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2013 Financial Statements For For Management 2 Approve Plan on 2013 Profit For For Management Distribution 3 Amend Articles of Association For For Management 4 Approve Capitalization of Profit and For For Management Capital Reserves 5 Approve Long Term Fund Raising Plan For For Management 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 7.1 Elect Alan Wang, a Representative of For For Management Tai Li Investment, with Shareholder No. 213450, as Non-Independent Director 7.2 Elect Stephanie Hwang, a For For Management Representative of Tai Li Investment, with Shareholder No.213450, as Non-Independent Director 7.3 Elect Yu Ling Kuo, a Representative of For For Management VIDEOLAND Inc., with Shareholder No. 157891, as Non-Independent Director 7.4 Elect Tony T.M. Hsu, a Representative For For Management of Lan Wan Investment Corporation, with Shareholder No.271780, as Non-Independent Director 7.5 Elect Jin-Lung Peng, a Representative For For Management of Lan Wan Investment Corporation, with Shareholder No.271780, as Non-Independent Director 7.6 Elect Robert C.H. Chen, a For For Management Representative of EVER-RICH Co., Ltd., with Shareholder No.382796, as Non-Independent Director 7.7 Elect Louis T. Kung, with ID No. For For Management A10302****, as Independent Director 7.8 Elect Wei-Ta, Pan, with ID No. For For Management A10428****, as Independent Director 7.9 Elect Wen-Yen Hsu, with ID No. For For Management C12028****, as Independent Director 8 Approve Release of Restrictions on For For Management Competitive Activities of Newly Appointed Directors and Representatives 9 Transact Other Business (Non-Voting) None None Management CHINA OVERSEAS LAND & INVESTMENT LTD. Ticker: 00688 Security ID: Y15004107 Meeting Date: MAY 26, 2014 Meeting Type: Annual Record Date: MAY 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Chen Yi as Director For For Management 3b Elect Luo Liang as Director For For Management 3c Elect Nip Yun Wing as Director For For Management 3d Elect Zheng Xuexuan as Director For For Management 3e Elect Lam Kwong Siu as Director For For Management 4 Authorize Board to Fix Remuneration of For For Management Directors 5 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Reissuance of Repurchased For Against Management Shares 9 Adopt New Articles of Association For For Management CHINA PETROLEUM & CHEMICAL CORP. Ticker: 00386 Security ID: Y15010104 Meeting Date: NOV 26, 2013 Meeting Type: Special Record Date: OCT 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Extension of the Term of For For Management Validity of the Proposal Regarding the Issuance of A Share Convertible Bonds and Other Related Matters CHINA PETROLEUM & CHEMICAL CORP. Ticker: 00386 Security ID: Y15010104 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Board of For For Management Supervisors 3 Approve Financial Statements and For For Management Statutory Reports 4 Approve Profit Distribution Plan for For For Management the Year Ended Dec. 31, 2013 5 Approve Interim Profit Distribution For For Management Plan for the Year 2014 6 Approve PricewaterhouseCoopers Zhong For For Management Tian LLP and PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration 7 Amend Articles of Association For For Management 8 Authorize Board to Determine the For Against Management Proposed Plan for the Issuance of Debt Financing Instruments 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CHINA SHIPPING CONTAINER LINES CO. LTD. Ticker: 02866 Security ID: Y1513C104 Meeting Date: DEC 12, 2013 Meeting Type: Special Record Date: NOV 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Purchase Agreement For For Management 2 Approve Provision of Guarantees to For For Management Wholly-Owned Subsidiaries of the Company CHINA SHIPPING CONTAINER LINES CO. LTD. Ticker: 02866 Security ID: Y1513C104 Meeting Date: JUN 26, 2014 Meeting Type: Annual Record Date: MAY 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Report of the Board of the For For Management Company 2 Approve the Work Report of the For For Management Independent Non-Executive Directors 3 Approve the Report of the Supervisory For For Management Committee 4 Accept Financial Statements and For For Management Statutory Reports 5 Approve the Annual Report of the For For Management Company 6 Approve Profit Distribution Plan For For Management 7a Elect Liu Xihan as Director For For Management 7b Elect Yu Zenggang as Director For For Management 8 Authorize Board to Fix Directors' For For Management Remuneration 9a Reappoint Baker Tilly China Certified For For Management Public Accountants as the Company's PRC Auditor and Authorize Audit Committee of the Board to Fix Their Remuneration 9b Reappoint Baker Tilly China Certified For For Management Public Accountants as the Company's Internal Control Auditor and Authorize Audit Committee of the Board to Fix Their Remuneration 9c Reappoint Ernst & Young, Hong Kong For For Management Certified Public Accountants as the Company's International Auditor and Authorize Audit Committee of the Board to Fix Their Remuneration 10 Approve the Proposed Amendments For For Management CITIC SECURITIES CO., LTD. Ticker: 600030 Security ID: Y1639N117 Meeting Date: OCT 29, 2013 Meeting Type: Special Record Date: SEP 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Expansion of Business Scope of For For Management the Company 2 Elect Liu Lefei as Director For For Management CITIC SECURITIES CO., LTD. Ticker: 600030 Security ID: Y1639N117 Meeting Date: NOV 29, 2013 Meeting Type: Special Record Date: OCT 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Related Party Transaction For For Management 2 Approve the Proposed Transfer, For For Management Establishment of the Private Fund, and the Launching of Designated Innovative Financial Business 3 Approve Amendments to Articles of For For Management Association 4 Approve Proposed Mandate to For For Management Reauthorize the Company to Issue Commercial Papers COMPANHIA BRASILEIRA DE DISTRIBUICAO GRUPO PAO DE ACUCAR Ticker: PCAR4 Security ID: P3055E464 Meeting Date: APR 16, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Nominated by Preferred None Abstain Shareholder Shareholders COSAN S.A. INDUSTRIA E COMERCIO Ticker: CSAN3 Security ID: P31573101 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2013 2 Approve Allocation of Income and For For Management Dividends 3 Approve Remuneration of Company's For Against Management Management 4 Elect Directors For For Management 5 Elect Fiscal Council Members For For Management CREDICORP LTD. Ticker: BAP Security ID: G2519Y108 Meeting Date: MAR 31, 2014 Meeting Type: Annual Record Date: FEB 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Present 2013 Annual Report None None Management 2 Approve Audited Consolidated Financial For For Management Statements of Credicorp and its Subsidiaries for FY 2013, Including External auditors' Report 3.1 Elect Dionisio Romero Paoletti as For For Management Director 3.2 Elect Raimundo Morales Dasso as For For Management Director 3.3 Elect Fernando Fort Marie as Director For For Management 3.4 Elect Reynaldo A. Llosa Barber as For For Management Director 3.5 Elect Juan Carlos Verme Giannoni as For For Management Director 3.6 Elect Luis Enrique Yarur Rey as For For Management Director 3.7 Elect Benedicto Ciguenas Guevara as For For Management Director 3.8 Elect Martin Perez Monteverde as For For Management Director 4 Approve Remuneration of Directors For For Management 5 Appoint Ernst & Young Global as For For Management External Auditors and Authorize Board to Fix Their Remuneration CREDITO REAL S.A.B. DE C.V. SOFOM ENR Ticker: CREAL Security ID: P32486105 Meeting Date: APR 28, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports; Approve Discharge of Directors, Board Committees and CEO 2 Approve Report on Adherence to Fiscal For For Management Obligations 3 Approve Allocation of Income For For Management 4 Set Maximum Nominal Share Repurchase For For Management Reserve and Receive Report on Board's Decision on Share Repurchase 5 Elect or Ratify Members of Board, For Against Management Qualify Independent Directors, Secretary and Deputy Secretary; Elect Members of Board Committees Including Chairman of Audit Committee and Corporate Practices Committee; Fix Their Respective Remuneration 6 Amend Article One of Company's Bylaws For Against Management to Comply with Fourth and Fifth Paragraphs of Article 87-B of General Law of Organizations and Auxiliary Credit Activities 7 Authorize Board to Obtain For Against Management Certification of Company Bylaws 8 Approve Financing Plan For Against Management 9 Approve Mechanisms Referred to in For Against Management Article 53 of General Provisions Applicable to Securities Issuers Approved by Board of Directors on Feb. 18, 2014 10 Approve Withdrawal of Powers For Against Management 11 Appoint Legal Representatives For For Management 12 Close Meeting For For Management CSR CORPORATION LTD. Ticker: 601766 Security ID: Y1822T103 Meeting Date: JUN 16, 2014 Meeting Type: Annual Record Date: MAY 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2013 Work Report of the Board For For Management of Directors 2 Accept 2013 Work Report of the For For Management Supervisory Committee 3 Accept 2013 Final Accounts of the For For Management Company 4 Approve Profit Distribution Plan For For Management 5 Approve Resolution in Relation to the For Against Management Arrangement of Guarantees by the Company and its Subsidiaries for 2014 6 Approve Resolution in Relation to the For For Management Remuneration and Welfare of Directors and Supervisors 7 Reappoint Auditors and Approve the For For Management Bases for Determination of their Remuneration 8 Approve Issuance of Debt Financing For For Management Instruments 9 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 10a Elect Zheng Changhong as Director For For Shareholder 10b Elect Liu Hualong as Director For For Shareholder 10c Elect Fu Jianguo as Director For For Shareholder 10d Elect Liu Zhiyong as Director For For Shareholder 10e Elect Yu Jianlong as Director For For Shareholder 10f Elect Li Guo'an as Director For For Shareholder 10g Elect Wu Zhuo as Director For For Shareholder 10h Elect Chan Ka Keung, Peter as Director For For Shareholder 11a Elect Wang Yan as Shareholder For For Shareholder Representative Supervisor 11b Elect Sun Ke as Shareholder For For Shareholder Representative Supervisor DAYANG ENTERPRISE HOLDINGS BHD. Ticker: DAYANG Security ID: Y202BD104 Meeting Date: JAN 13, 2014 Meeting Type: Special Record Date: JAN 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Bonus Issue For For Management DAYANG ENTERPRISE HOLDINGS BHD. Ticker: DAYANG Security ID: Y202BD104 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: JUN 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration of Directors For For Management 3 Elect Hasmi Bin Hasnan as Director For For Management 4 Elect Yusof Bin Tengku Ahmad For For Management Shahruddin as Director 5 Elect Abdul Aziz Bin Ishak as Director For For Management 6 Elect Wong Ping Eng as Director For For Management 7 Elect Azlan Shah Bin Jaffril as For For Management Director 8 Elect Koh Ek Chong as Director For For Management 9 Elect Ali Bin Adai as Director For For Management 10 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 11 Approve Implementation of For For Management Shareholders' Mandate for Recurrent Related Party Transactions 12 Approve Share Repurchase Program For For Management 13 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights DEUTSCHE BANK MEXICO - MACQUARIE MEXICO REAL ESTATE MANAGEMENT SA DE CV Ticker: FIBRAMQ12 Security ID: P3515D155 Meeting Date: AUG 12, 2013 Meeting Type: Special Record Date: AUG 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Issuance of Real Estate For For Management Trust Certificates 2 Delegate Joint Representatives and or For For Management Trustee to Perform All Required Actions in Connection with Issuance of Real Estate Trust Certificates 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions EMAAR PROPERTIES PJSC Ticker: EMAAR Security ID: M4025S107 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: APR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board Report on Company For For Management Operations 2 Approve Auditors' Report on Company For For Management Financial Statements 3 Accept Financial Statements For For Management 4 Ratify Auditors and Fix Their For For Management Remuneration 5 Approve Discharge of Directors and For For Management Auditors 6 Approve Dividends For For Management 7 Ratify Appointment of Jamal Hamed For For Management Thani Buti Al Marri as Director 8 Approve Remuneration of Directors For For Management 9 Allow Directors to Be Involved with For For Management Other Companies ENERSIS S.A. Ticker: ENERSIS Security ID: 29274F104 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: MAR 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends 3 Approve Remuneration of Directors For For Management 4 Approve Remuneration of Directors' For For Management Committee and Approve their 2014 Budget 5 Present Board's Report on Expenses; None None Management Present Directors' Committee Report on Activities and Expenses 6 Appoint Auditors For For Management 7 Elect Two Auditors and their For For Management Respective Alternates; Approve their Remuneration 8 Designate Risk Assessment Companies For For Management 9 Approve Investment and Financing Policy For For Management 10 Present Dividend Policy and None None Management Distribution Procedures 11 Approve Special Auditors' Report None None Management Regarding Related-Party Transactions 12 Present Report on Processing, None None Management Printing, and Mailing Information Required by Chilean Law 13 Other Business (Voting) For Against Management 14 Authorize Board to Ratify and Execute For For Management Approved Resolutions FIRST PACIFIC CO., LTD. Ticker: 00142 Security ID: G34804107 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAY 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Reappoint Ernst & Young as Auditors For For Management and Authorize Board to Fix Their Remuneration 4a Elect Robert C. Nicholson as Director For For Management 4b Elect Benny S. Santoso as Director For For Management 4c Elect Graham L. Pickles as Director For For Management 4d Elect Napoleon L. Nazareno as Director For For Management 4e Elect Tedy Djuhar as Director For For Management 5 Authorize Board to Fix Directors' For For Management Remuneration 6 Authorize Board to Appoint Additional For For Management Directors 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 8 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 9 Authorize Reissuance of Repurchased For Against Management Shares 10 Adopt Consolidated Bye-Laws For For Management FIRSTRAND LTD Ticker: FSR Security ID: S5202Z131 Meeting Date: DEC 03, 2013 Meeting Type: Annual Record Date: NOV 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Re-elect Paul Harris as Director For For Management 1.2 Re-elect Roger Jardine as Director For For Management 1.3 Re-elect Ethel Matenge-Sebesho as For For Management Director 1.4 Re-elect Tandi Nzimande as Director For For Management 1.5 Re-elect Vivian Bartlett as Director For For Management 1.6 Re-elect Jurie Bester as Director For For Management 1.7 Re-elect Jannie Durand as Director For For Management 1.8 Elect Grant Gelink as Director For For Management 1.9 Elect Peter Cooper as Alternate For For Management Director 2.1 Reappoint Deloitte & Touche as For For Management Auditors of the Company with Kevin Black as the Individual Registered Auditor 2.2 Reappoint PricewaterhouseCoopers Inc For For Management as Auditors of the Company with Tom Winterboer as the Individual Registered Auditor 1 Approve Remuneration Policy For For Management 3 Place Authorised but Unissued Ordinary For For Management Shares under Control of Directors 4 Authorise Board to Issue Shares for For For Management Cash up to a Maximum of Five Percent of Issued Share Capital 1 Authorise Repurchase of Up to Ten For For Management Percent of Issued Share Capital 2.1 Approve Financial Assistance to For For Management Directors and Prescribed Officers as Employee Share Scheme Beneficiaries 2.2 Approve Financial Assistance to For For Management Related or Inter-related Companies 3 Approve Remuneration of Non-Executive For For Management Directors with Effect from 3 December 2013 FIRSTRAND LTD Ticker: FSR Security ID: S5202Z131 Meeting Date: MAY 21, 2014 Meeting Type: Special Record Date: MAY 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend the FirstRand Black Employee For For Management Trust Deed 2 Amend FirstRand Black Non-executive For For Management Directors Trust Deed 3 Authorise Board to Ratify and Execute For For Management Approved Resolutions FOLLI FOLLIE GROUP Ticker: FFGRP Security ID: X1890Z115 Meeting Date: JUN 20, 2014 Meeting Type: Annual Record Date: JUN 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Discharge of Board and Auditors For For Management 4 Approve Auditors and Fix Their For Against Management Remuneration 5 Approve Director Remuneration For Against Management 6 Approve Guarantees to Subsidiaries For For Management 7 Authorize Convertible Debt Issuance For Against Management 8 Authorize Share Repurchase Program For For Management 9 Authorize Capitalization of Reserves For For Management for Increase in Par Value 10 Approve Reduction in Issued Share For For Management Capital 11 Change Company Name For For Management 12 Amend Company Articles For For Management 13 Elect Directors For Against Management 14 Other Business For Against Management FUBON FINANCIAL HOLDING CO. LTD. Ticker: 2881 Security ID: Y26528102 Meeting Date: JUN 06, 2014 Meeting Type: Annual Record Date: APR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2013 Business Operations For For Management Report and Financial Statements 2 Approve Plan on 2013 Profit For For Management Distribution 3 Approve Company's Plan on Raising For For Management Long-term Funds 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5.1 Elect Daniel Tsai, a Representative of For For Management Ming Dong Industrial Co., Ltd. with Shareholder No. 72, as Non-independent Director 5.2 Elect Richard Tsai, a Representative For For Management of Ming Dong Industrial Co., Ltd. with Shareholder No. 72, as Non-independent Director 5.3 Elect Ying-Rong Chen, a Representative For For Management of Taipei City Government with Shareholder No. 297306, as Non-independent Director 5.4 Elect Yeh-Shin Chen, a Representative For For Management of Taipei City Government with Shareholder No. 297306, as Non-independent Director 5.5 Elect Li-Wen Tsai, a Representative of For For Management Taipei City Government with Shareholder No. 297306, as Non-independent Director 5.6 Elect Victor Kung, a Representative of For For Management Ming Dong Industrial Co., Ltd. with Shareholder No. 72, as Non-independent Director 5.7 Elect Peng-Yuan Cheng, a For For Management Representative of Ming Dong Industrial Co., Ltd. with Shareholder No. 72, as Non-independent Director 5.8 Elect Jen-Shou Hsu, a Representative For For Management of Ming Dong Industrial Co., Ltd. with Shareholder No. 72, as Non-independent Director 5.9 Elect Jerry Harn, a Representative of For For Management Ming Dong Industrial Co., Ltd. with Shareholder No. 72, as Non-independent Director 5.10 Elect Chi-Yan Cheung, with ID No. For For Management E880****, as Independent Director 5.11 Elect Shau-Kong Jaw, with ID No. For For Management D10000****, as Independent Director 5.12 Elect Ming-Tze Tang, with ID No. For For Management 255756, as Independent Director 5.13 Elect Wen-Ssn Chuang, with ID No. For For Management F10227****, as Independent Director 6 Approve Release of Restrictions of For For Management Competitive Activities of Newly Appointed Directors 7 Transact Other Business (Non-Voting) None None Management GAZPROM OAO Ticker: GAZP Security ID: 368287207 Meeting Date: JUN 27, 2014 Meeting Type: Annual Record Date: MAY 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 7.20 per Share For For Management 5 Ratify ZAO PricewaterhouseCoopers as For For Management Auditor 6 Approve Remuneration of Directors For Against Management 7 Approve Remuneration of Members of For For Management Audit Commission 8 Amend Charter For For Management 9 Amend Regulations on Board of Directors For For Management 10 Approve Large-Scale Related-Party For For Management Transaction with South Stream Transport B.V.: Guarantee Agreement for Securing Obligations of LLC Gazprom Export 11.1 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Loan Agreements 11.2 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Loan Agreements 11.3 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Loan Agreements 11.4 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Loan Facility Agreement 11.5 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Loan Facility Agreement 11.6 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Loan Facility Agreement 11.7 Approve Related-Party Transaction with For For Management OAO AB ROSSIYA Re: Loan Facility Agreement 11.8 Approve Related-Party Transaction with For For Management OAO Gazprombank and OAO Sberbank of Russia Re: Agreements on Transfer of Funds and Maintaining Minimum Balance on Bank Accounts 11.9 Approve Related-Party Transaction with For For Management OAO AB ROSSIYA Re: Agreements on Transfer of Funds and Maintaining Minimum Balance On Bank Accounts 11.10 Approve Related-Party Transaction with For For Management OAO Gazprombank, OAO Sberbank of Russia, and OAO AB ROSSIYA Re: Agreements on Using Electronic Payments System 11.11 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale 11.12 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale 11.13 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreement on Forward/Swap Conversion Operations 11.14 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Agreements on Foreign Currency Purchase/Sale 11.15 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Deposit Agreements 11.16 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Deposit Agreements 11.17 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Deposit Agreements 11.18 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 11.19 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 11.20 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 11.21 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Guarantees to Tax Authorities 11.22 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Guarantees to Tax Authorities 11.23 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Agreements on Guarantees to Tax Authorities 11.24 Approve Related-Party Transaction with For For Management DOAO Tsentrenergogaz Re: Agreements on Temporary Possession and Use of Building and Equipment 11.25 Approve Related-Party Transaction with For For Management OAO Tsentrgaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 11.26 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Temporary Possession and Use of Non-residential Premises 11.27 Approve Related-Party Transaction with For For Management OOO Gazprom Export Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 11.28 Approve Related-Party Transaction with For For Management OAO Gazpromneft Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Telecommunications 11.29 Approve Related-Party Transaction with For For Management OAO Gazprom Kosmicheskiye Sistemy Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 11.30 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 11.31 Approve Related-Party Transaction with For For Management OOO Gazprom Export Re: Agreements on Sale of Commercial Products Owned by Gazprom 11.32 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 11.33 Approve Related-Party Transaction with For For Management OAO Gazprom Gazoraspredeleniye Re: Agreements on Temporary Possession and Use of Gas Distribution System, Software and Hardware Solutions 11.34 Approve Related-Party Transaction with For For Management OAO Druzhba Re: Agreements on Temporary Possession and Use of Facilities of Druzhba Vacation Cente 11.35 Approve Related-Party Transaction with For For Management OOO Gazprom Investproyekt Re: Provision of Consulting Services 11.36 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreements on Arranging of Injection and Storage of Gas 11.37 Approve Related-Party Transaction with For For Management OOO Gazprom Komplektatsiya Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 11.38 Approve Related-Party Transaction with For For Management OAO Severneftegazprom Re: Agreements on Delivery of Gas 11.39 Approve Related-Party Transaction with For For Management OAO Tomskgazprom Re: Agreements on Transportation of Gas 11.40 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Agreements on Transportation of Gas 11.41 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Environment, Life, Health, and Individual Property Insurance 11.42 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Agreements on Sale/Purchase of Gas 11.43 Approve Related-Party Transaction with For For Management A/S Latvijas Gaze Re: Agreements on Sale of Gas, Arranging of Injection, and Storage of Gas 11.44 Approve Related-Party Transaction with For For Management OAO Rosselkhozbank Re: Agreements on Transfer of Funds 11.45 Approve Related-Party Transaction with For For Management AB Lietuvos Dujos Re: Agreements on Sale of Gas 11.46 Approve Related-Party Transaction with For For Management AO Moldovagaz Re: Agreements on Sale and Transportation of Gas 11.47 Approve Related-Party Transaction with For For Management KazRosGaz LLP Re: Agreements on Transportation of Gas 11.48 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Agreements on Transportation of Gas 11.49 Approve Related-Party Transaction with For For Management OAO AK Transneft Re: Agreements on Transportation of Oil and Storage of Oil 11.50 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.51 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.52 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.53 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.54 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.55 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.56 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Transfer of Funds and Maintaining Minimum Balance On Bank Accounts Work 11.57 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.58 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.59 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.60 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: License to Use Software 11.61 Approve Related-Party Transaction with For For Management OAO Gazprom Kosmicheskiye Sistemy Re: Agreements on Investment Projects 11.62 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreements on Investment Projects 11.63 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreements on Works Related to Cost Estimate Documentation and On-Load Pre-Commissioning Tests 11.64 Approve Related-Party Transaction with For For Management Multiple Parties Re: Agreements on Arranging Stocktaking of Property 11.65 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Property 11.66 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board 11.67 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Property 11.68 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees 11.69 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees, Their Familiy Members, and Retired Former Employees 11.70 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Transportation Vehicles Owned By Gazprom 11.71 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees Travelling On Official Business 11.72 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Using Electronic Payments System 11.73 Approve Related-Party Transaction with For For Management OOO Gazprom Gazomotornoye Toplivo Re: License to Use OAO Gazprom's Trademarks Electronic Payments System 11.74 Approve Related-Party Transaction with For For Management Equipment Manufacturers Association Novye Technologii Gazovoy Otrasli Re: License to Use OAO Gazprom's Trademarks Electronic Payments System 11.75 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's TrademarksElectronic Payments System 11.76 Approve Related-Party Transaction with For For Management OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System 11.77 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Gas Supply Agreements 11.78 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Crude Oil Supply Agreements 11.79 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreements on Transportation of Gas 11.80 Approve Related-Party Transaction with For For Management OAO Gazprom Transgaz Belarus Re: Agreements on Sale of Gas and Transit Transportation of Gas 12.1 Elect Andrey Akimov as Director None Against Management 12.2 Elect Farit Gazizullin as Director None Against Management 12.3 Elect Viktor Zubkov as Director None Against Management 12.4 Elect Elena Karpel as Director None Against Management 12.5 Elect Timur Kulibayev as Director None Against Management 12.6 Elect Vitaliy Markelov as Director None Against Management 12.7 Elect Viktor Martynov as Director None Against Management 12.8 Elect Vladimir Mau as Director None Against Management 12.9 Elect Aleksey Miller as Director None Against Management 12.10 Elect Valery Musin as Director None For Management 12.11 Elect Seppo Remes as Director None Against Management 12.12 Elect Oleg Saveliev as Director None Against Management 12.13 Elect Andrey Sapelin as Director None Against Management 12.14 Elect Mikhail Sereda as Director None Against Management 13.1 Elect Vladimir Alisov as Member of For Against Management Audit Commission 13.2 Elect Dmitry Arkhipov as Member of For For Management Audit Commission 13.3 Elect Aleksey Afonyashin as Member of For Against Management Audit Commission 13.4 Elect Irina Babenkova as Member of For Against Management Audit Commission 13.5 Elect Andrey Belobrov as Member of For Against Management Audit Commission 13.6 Elect Vadim Bikulov as Member of Audit For For Management Commission 13.7 Elect Larisa Vitj as Member of Audit For Against Management Commission 13.8 Elect Aleksandr Ivanninkov as Member For Against Management of Audit Commission 13.9 Elect Marina Mikhina as Member of For For Management Audit Commission 13.10 Elect Yuriy Nosov as Member of Audit For For Management Commission 13.11 Elect Karen Oganyan as Member of Audit For Against Management Commission 13.12 Elect Oleg Osipenko as Member of Audit For Against Management Commission 13.13 Elect Sergey Platonov as Member of For Against Management Audit Commission 13.14 Elect Svetlana Ray as Member of Audit For Against Management Commission 13.15 Elect Mikhail Rosseyev as Member of For Against Management Audit Commission 13.16 Elect Tatyana Fisenko as Member of For Against Management Audit Commission 13.17 Elect Alan Khadziev as Member of Audit For Against Management Commission 13.18 Elect Aleksandr Shevchuk as Member of For For Management Audit Commission GAZPROM OAO Ticker: GAZP Security ID: 368287207 Meeting Date: JUN 27, 2014 Meeting Type: Annual Record Date: MAY 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income For For Management 4 Approve Dividends of RUB 7.20 per Share For For Management 5 Ratify ZAO PricewaterhouseCoopers as For For Management Auditor 6 Approve Remuneration of Directors For Against Management 7 Approve Remuneration of Members of For For Management Audit Commission 8 Amend Charter For For Management 9 Amend Regulations on Board of Directors For For Management 10 Approve Large-Scale Related-Party For For Management Transaction with South Stream Transport B.V.: Guarantee Agreement for Securing Obligations of LLC Gazprom Export 11.1 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Loan Agreements 11.2 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Loan Agreements 11.3 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Loan Agreements 11.4 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Loan Facility Agreement 11.5 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Loan Facility Agreement 11.6 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Loan Facility Agreement 11.7 Approve Related-Party Transaction with For For Management OAO AB ROSSIYA Re: Loan Facility Agreement 11.8 Approve Related-Party Transaction with For For Management OAO Gazprombank and OAO Sberbank of Russia Re: Agreements on Transfer of Funds and Maintaining Minimum Balance on Bank Accounts 11.9 Approve Related-Party Transaction with For For Management OAO AB ROSSIYA Re: Agreements on Transfer of Funds and Maintaining Minimum Balance On Bank Accounts 11.10 Approve Related-Party Transaction with For For Management OAO Gazprombank, OAO Sberbank of Russia, and OAO AB ROSSIYA Re: Agreements on Using Electronic Payments System 11.11 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale 11.12 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale 11.13 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreement on Forward/Swap Conversion Operations 11.14 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Agreements on Foreign Currency Purchase/Sale 11.15 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Deposit Agreements 11.16 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Deposit Agreements 11.17 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Deposit Agreements 11.18 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 11.19 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 11.20 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries 11.21 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Guarantees to Tax Authorities 11.22 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Guarantees to Tax Authorities 11.23 Approve Related-Party Transaction with For For Management OAO Sberbank of Russia Re: Agreements on Guarantees to Tax Authorities 11.24 Approve Related-Party Transaction with For For Management DOAO Tsentrenergogaz Re: Agreements on Temporary Possession and Use of Building and Equipment 11.25 Approve Related-Party Transaction with For For Management OAO Tsentrgaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 11.26 Approve Related-Party Transaction with For For Management OAO Gazprombank Re: Agreements on Temporary Possession and Use of Non-residential Premises 11.27 Approve Related-Party Transaction with For For Management OOO Gazprom Export Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 11.28 Approve Related-Party Transaction with For For Management OAO Gazpromneft Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Telecommunications 11.29 Approve Related-Party Transaction with For For Management OAO Gazprom Kosmicheskiye Sistemy Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 11.30 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 11.31 Approve Related-Party Transaction with For For Management OOO Gazprom Export Re: Agreements on Sale of Commercial Products Owned by Gazprom 11.32 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 11.33 Approve Related-Party Transaction with For For Management OAO Gazprom Gazoraspredeleniye Re: Agreements on Temporary Possession and Use of Gas Distribution System, Software and Hardware Solutions 11.34 Approve Related-Party Transaction with For For Management OAO Druzhba Re: Agreements on Temporary Possession and Use of Facilities of Druzhba Vacation Cente 11.35 Approve Related-Party Transaction with For For Management OOO Gazprom Investproyekt Re: Provision of Consulting Services 11.36 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreements on Arranging of Injection and Storage of Gas 11.37 Approve Related-Party Transaction with For For Management OOO Gazprom Komplektatsiya Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions 11.38 Approve Related-Party Transaction with For For Management OAO Severneftegazprom Re: Agreements on Delivery of Gas 11.39 Approve Related-Party Transaction with For For Management OAO Tomskgazprom Re: Agreements on Transportation of Gas 11.40 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Agreements on Transportation of Gas 11.41 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Environment, Life, Health, and Individual Property Insurance 11.42 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Agreements on Sale/Purchase of Gas 11.43 Approve Related-Party Transaction with For For Management A/S Latvijas Gaze Re: Agreements on Sale of Gas, Arranging of Injection, and Storage of Gas 11.44 Approve Related-Party Transaction with For For Management OAO Rosselkhozbank Re: Agreements on Transfer of Funds 11.45 Approve Related-Party Transaction with For For Management AB Lietuvos Dujos Re: Agreements on Sale of Gas 11.46 Approve Related-Party Transaction with For For Management AO Moldovagaz Re: Agreements on Sale and Transportation of Gas 11.47 Approve Related-Party Transaction with For For Management KazRosGaz LLP Re: Agreements on Transportation of Gas 11.48 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Agreements on Transportation of Gas 11.49 Approve Related-Party Transaction with For For Management OAO AK Transneft Re: Agreements on Transportation of Oil and Storage of Oil 11.50 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.51 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.52 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.53 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.54 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.55 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.56 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Transfer of Funds and Maintaining Minimum Balance On Bank Accounts Work 11.57 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.58 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.59 Approve Related-Party Transaction with For For Management Gubkin Russian State University of Oil and Gas Re: Agreements on Research and Development Work 11.60 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: License to Use Software 11.61 Approve Related-Party Transaction with For For Management OAO Gazprom Kosmicheskiye Sistemy Re: Agreements on Investment Projects 11.62 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreements on Investment Projects 11.63 Approve Related-Party Transaction with For For Management OOO Gazprom Tsentrremont Re: Agreements on Works Related to Cost Estimate Documentation and On-Load Pre-Commissioning Tests 11.64 Approve Related-Party Transaction with For For Management Multiple Parties Re: Agreements on Arranging Stocktaking of Property 11.65 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Property 11.66 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board 11.67 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Property 11.68 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees 11.69 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees, Their Familiy Members, and Retired Former Employees 11.70 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Transportation Vehicles Owned By Gazprom 11.71 Approve Related-Party Transaction with For For Management OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees Travelling On Official Business 11.72 Approve Related-Party Transaction with For For Management OAO Bank VTB Re: Agreements on Using Electronic Payments System 11.73 Approve Related-Party Transaction with For For Management OOO Gazprom Gazomotornoye Toplivo Re: License to Use OAO Gazprom's Trademarks Electronic Payments System 11.74 Approve Related-Party Transaction with For For Management Equipment Manufacturers Association Novye Technologii Gazovoy Otrasli Re: License to Use OAO Gazprom's Trademarks Electronic Payments System 11.75 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's TrademarksElectronic Payments System 11.76 Approve Related-Party Transaction with For For Management OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System 11.77 Approve Related-Party Transaction with For For Management OOO Gazprom Mezhregiongaz Re: Gas Supply Agreements 11.78 Approve Related-Party Transaction with For For Management OAO Gazprom Neft Re: Crude Oil Supply Agreements 11.79 Approve Related-Party Transaction with For For Management OAO NOVATEK Re: Agreements on Transportation of Gas 11.80 Approve Related-Party Transaction with For For Management OAO Gazprom Transgaz Belarus Re: Agreements on Sale of Gas and Transit Transportation of Gas 12.1 Elect Andrey Akimov as Director None Against Management 12.2 Elect Farit Gazizullin as Director None Against Management 12.3 Elect Viktor Zubkov as Director None Against Management 12.4 Elect Elena Karpel as Director None Against Management 12.5 Elect Timur Kulibayev as Director None Against Management 12.6 Elect Vitaliy Markelov as Director None Against Management 12.7 Elect Viktor Martynov as Director None Against Management 12.8 Elect Vladimir Mau as Director None Against Management 12.9 Elect Aleksey Miller as Director None Against Management 12.10 Elect Valery Musin as Director None For Management 12.11 Elect Seppo Remes as Director None Against Management 12.12 Elect Oleg Saveliev as Director None Against Management 12.13 Elect Andrey Sapelin as Director None Against Management 12.14 Elect Mikhail Sereda as Director None Against Management 13.1 Elect Vladimir Alisov as Member of For Against Management Audit Commission 13.2 Elect Dmitry Arkhipov as Member of For For Management Audit Commission 13.3 Elect Aleksey Afonyashin as Member of For Against Management Audit Commission 13.4 Elect Irina Babenkova as Member of For Against Management Audit Commission 13.5 Elect Andrey Belobrov as Member of For Against Management Audit Commission 13.6 Elect Vadim Bikulov as Member of Audit For For Management Commission 13.7 Elect Larisa Vitj as Member of Audit For Did Not Vote Management Commission 13.8 Elect Aleksandr Ivanninkov as Member For Did Not Vote Management of Audit Commission 13.9 Elect Marina Mikhina as Member of For For Management Audit Commission 13.10 Elect Yuriy Nosov as Member of Audit For For Management Commission 13.11 Elect Karen Oganyan as Member of Audit For Did Not Vote Management Commission 13.12 Elect Oleg Osipenko as Member of Audit For Did Not Vote Management Commission 13.13 Elect Sergey Platonov as Member of For Did Not Vote Management Audit Commission 13.14 Elect Svetlana Ray as Member of Audit For Did Not Vote Management Commission 13.15 Elect Mikhail Rosseyev as Member of For Did Not Vote Management Audit Commission 13.16 Elect Tatyana Fisenko as Member of For Did Not Vote Management Audit Commission 13.17 Elect Alan Khadziev as Member of Audit For Did Not Vote Management Commission 13.18 Elect Aleksandr Shevchuk as Member of For For Management Audit Commission GEELY AUTOMOBILE HOLDINGS LTD. Ticker: 00175 Security ID: G3777B103 Meeting Date: JAN 27, 2014 Meeting Type: Special Record Date: JAN 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve JV Agreement and the Grant of For For Management Call Option 2 Approve Grant of Put Option For For Management GOLDEN AGRI-RESOURCES LTD Ticker: E5H Security ID: V39076134 Meeting Date: APR 25, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Declare Final Dividend For For Management 3 Approve Directors' Fees For For Management 4 Elect Frankle (Djafar) Widjaja as For For Management Director 5 Elect Lew Syn Pau as Director For For Management 6 Elect Jacques Desire Laval Elliah as For For Management Director 7 Reappoint Moore Stephens LLP Auditors For For Management and Authorize Board to Fix Their Remuneration 8 Approve Issuance of Equity or Equity For For Management Linked Securities with or without Preemptive Rights 9 Authorize Share Repurchase Program For For Management 10 Approve Mandate for Transactions with For For Management Related Parties GOODBABY INTERNATIONAL HOLDINGS LTD. Ticker: 01086 Security ID: G39814101 Meeting Date: MAY 23, 2014 Meeting Type: Annual Record Date: MAY 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Chiang Yun as Director For For Management 3b Elect Iain Ferguson Bruce as Director For For Management 3c Elect Martin Pos as Director For For Management 3d Elect Michael Nan Qu as Director For For Management 3e Authorize Board to Fix Directors' For For Management Remuneration 4 Reappoint Ernst & Young as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Ticker: SANMEXB Security ID: P49513107 Meeting Date: APR 25, 2014 Meeting Type: Annual Record Date: APR 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Accept Chairman's and CEO's Report For For Management 4 Accept Board's Opinion on President's For For Management and CEO Report 5 Accept Board Report on Major For For Management Accounting and Disclosure Criteria and Policies 6 Accept Report on Adherence to Fiscal For For Management Obligations for Fiscal Year 2012 7 Accept Report on Board Operations and For For Management Activities 8 Accept Board Report on Audit and For For Management Corporate Governance Committees' Activities 9 Elect Chairman of Corporate Practice, For For Management Nominating and Remuneration Committee 10 Elect and Ratify Directors and Their For For Management Respective Alternate Representatives of Class F and B Shareholders; Fix Their Remuneration 11 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRUPO FINANCIERO SANTANDER MEXICO S.A.B. DE C.V. Ticker: SANMEXB Security ID: P49513107 Meeting Date: APR 25, 2014 Meeting Type: Special Record Date: APR 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect or Ratify Directors Representing For Against Management Class B Shares 2 Authorize Board to Ratify and Execute For Against Management Approved Resolutions GRUPO MEXICO S.A.B. DE C.V. Ticker: GMEXICOB Security ID: P49538112 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: APR 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Present Report on Compliance with For For Management Fiscal Obligations 3 Approve Allocation of Income For For Management 4 Approve Policy Related to Acquisition For For Management of Own Shares for 2013; Set Aggregate Nominal Amount of Share Repurchase Reserve for 2014 5 Approve Discharge of Board of For For Management Directors, Executive Chairman and Board Committees 6 Elect or Ratify Directors; Verify For Against Management Independence of Board Members; Elect or Ratify Chairmen and Members of Board Committees 7 Approve Remuneration of Directors and For For Management Members of Board Committees 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions HAITONG SECURITIES CO., LTD. Ticker: 600837 Security ID: Y2988F101 Meeting Date: OCT 16, 2013 Meeting Type: Special Record Date: SEP 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conduction of the Custody For For Management Business of Securities Investment Funds 2 Approve Conduction of the Service For For Management Business of Securities Investment Funds 3 Approve Addition of Spot Precious For For Management Metal Contract Agency Business and Spot Gold Contract Proprietary Trading Business 4 Approve Enlargement of Scope of For For Management Foreign Exchange Business 5a Approve Type in Relation to the For For Management Issuances of Offshore Corporate Debt Financing Instruments 5b Approve Term in Relation to the For For Management Issuances of Offshore Corporate Debt Financing Instruments 5c Approve Interest Rate in Relation to For For Management the Issuances of Offshore Corporate Debt Financing Instruments 5d Approve Issuing Entity, Size of For For Management Issuance and Method of Issuance in Relation to the Issuances of Offshore Corporate Debt Financing Instruments 5e Approve Issuing Price in Relation to For For Management the Issuances of Offshore Corporate Debt Financing Instruments 5f Approve Security and Other For For Management Arrangements in Relation to the Issuances of Offshore Corporate Debt Financing Instruments 5g Approve Use of Proceeds in Relation to For For Management the Issuances of Offshore Corporate Debt Financing Instruments 5h Approve Targets of Issuance and the For For Management Private Placement Arrangements to Shareholders in Relation to the Issuances of Offshore Corporate Debt Financing Instruments 5i Approve Listing of the Debt Financing For For Management Instruments in Relation to the Issuances of Offshore Corporate Debt Financing Instruments 5j Approve Validity Period of the For For Management Resolutions Passed in Relation to the Issuances of Offshore Corporate Debt Financing Instruments 5k Approve Authorization in Relation to For For Management the Issuances of Offshore Corporate Debt Financing Instruments 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 1 Elect Hu Jingwu as Supervisor For For Management HAITONG SECURITIES CO., LTD. Ticker: 600837 Security ID: Y2988F101 Meeting Date: MAY 27, 2014 Meeting Type: Annual Record Date: APR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Supervisory For For Management Committee 3 Approve Annual Report For For Management 4 Approve Final Accounts Report For For Management 5 Approve Profit Distribution Proposal For For Management 6 Approve Renewal of Engagement of A For For Management Share Auditing Firm and H Share Auditing Firm for the Year 2014 7 Approve Proposal Regarding Investment For For Management Asset Allocation of Equity, Fixed Income Securities and Derivative Products for the Year 2014 1 Approve the Proposal Regarding the For For Management Scale of Financing Business for Customers of the Company 2 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 3 Approve Adoption of Share Option For For Management Incentive Scheme 4 Approve the Proposed Conduct of Option For For Management Related Business 8 Elect Qu Qiuping as Director For For Shareholder HIKMA PHARMACEUTICALS PLC Ticker: HIK Security ID: G4576K104 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAY 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Reappoint Deloitte LLP as Auditors For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5 Elect Patrick Butler as Director For For Management 6 Re-elect Said Darwazah as Director For For Management 7 Re-elect Mazen Darwazah as Director For For Management 8 Re-elect Robert Pickering as Director For For Management 9 Re-elect Ali Al-Husry as Director For For Management 10 Re-elect Michael Ashton as Director For For Management 11 Re-elect Breffni Byrne as Director For For Management 12 Re-elect Dr Ronald Goode as Director For For Management 13 Approve Remuneration Policy For For Management 14 Approve Remuneration Report For For Management 15 Approve Executive Incentive Plan For For Management 16 Amend Articles of Association For For Management 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 21 Approve Waiver on Tender-Bid For Against Management Requirement Relating to the Buy Back of Shares 22 Approve Waiver on Tender-Bid For Against Management Requirement Relating to the Granting of LTIPs and MIPs to the Concert Party HON HAI PRECISION INDUSTRY CO., LTD. Ticker: 2317 Security ID: Y36861105 Meeting Date: JUN 25, 2014 Meeting Type: Annual Record Date: APR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2013 Business Operations For For Management Report and Financial Statements 2 Approve Plan on 2013 Profit For For Management Distribution 3 Approve the Issuance of New Shares by For For Management Capitalization of Profit 4 Approve Issuance of Ordinary Shares to For For Management Participate in the Issuance of Global Depository Receipt 5 Approve Release of Restrictions of For For Management Competitive Activities of Directors 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 7 Approve Amendments to Articles of For For Management Association HUANENG POWER INTERNATIONAL, INC. Ticker: 00902 Security ID: Y3744A105 Meeting Date: FEB 11, 2014 Meeting Type: Special Record Date: JAN 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Connected Transaction with a For For Management Related Party HUANENG POWER INTERNATIONAL, INC. Ticker: 00902 Security ID: Y3744A105 Meeting Date: JUN 26, 2014 Meeting Type: Annual Record Date: JUN 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Working Report of the Board of For For Management Directors 2 Accept Working Report of the For For Management Supervisory Committee 3 Accept Audited Financial Statements For For Management 4 Approve Profit Distribution Plan For For Management 5 Appoint Auditors for 2014 For For Management 6 Approve Connected Transaction with For Against Management China Huaneng Finance Corporation Limited 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights HUANENG RENEWABLES CORPORATION LTD. Ticker: 00958 Security ID: Y3739S103 Meeting Date: JUN 20, 2014 Meeting Type: Annual Record Date: MAY 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Supervisory For For Management Committee 3 Approve Audited Financial Statements For For Management 4 Approve Profit Distribution Plan For For Management 5 Reappoint KPMG and KPMG Huazhen (SGP) For For Management as the International and Domestic Auditors of the Company, Respectively 6 Authorize Issuance of Short-Term For For Management Debentures 7 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights HYPERMARCAS S.A Ticker: HYPE3 Security ID: P5246AAE3 Meeting Date: DEC 27, 2013 Meeting Type: Debenture Holder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Proposal and the For For Management Cancellation of 92,798 Shares 2 Approve Absorption of Brainfarma For For Management Industria Quimica e Farmaceutica S.A. and the Issuance of 92,798 Shares HYPERMARCAS S.A Ticker: HYPE3 Security ID: P5246AAD5 Meeting Date: DEC 27, 2013 Meeting Type: Debenture Holder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Spin-Off Proposal and the For For Management Cancellation of 92,798 Shares 2 Approve Absorption of Brainfarma For For Management Industria Quimica e Farmaceutica S.A. and the Issuance of 92,798 Shares HYUNDAI HEAVY INDUSTRIES CO. Ticker: 009540 Security ID: Y3838M106 Meeting Date: MAR 21, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 2,000 per Share 2 Elect Two Inside Directors and Two For For Management Outside Directors (Bundled) 3 Elect Lee Jang-Young as Member of For For Management Audit Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors ICICI BANK LIMITED Ticker: 532174 Security ID: Y38575109 Meeting Date: JUN 30, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend on Preference Shares For For Management 3 Approve Dividend of INR 23.00 Per For For Management Equity Share 4 Reelect K. Ramkumar as Director For For Management 5 Approve BSR & Co. LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 6 Approve Branch Auditors and Authorize For For Management Board to Fix Their Remuneration 7 Elect V.K. Sharma as Independent For For Management Non-Executive Director 8 Approve Reappointment and Remuneration For For Management of R. Sabharwal as Executive Director 9 Amend Articles of Association For For Management 10 Approve Increase in Borrowing Powers For For Management 11 Approve Issuance of Debt Securities For For Management INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: Y3990B112 Meeting Date: SEP 10, 2013 Meeting Type: Special Record Date: AUG 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Payment of Remuneration to For For Management Directors and Supervisors 2 Elect Yi Xiqun as Director For For Management 3 Elect Fu Zhongjun as Director For For Management INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: Y3990B112 Meeting Date: APR 15, 2014 Meeting Type: Special Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Zhang Hongli as Director For For Management 2 Approve 2014 Fixed Assets Investment For For Management Budget INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: Y3990B112 Meeting Date: JUN 06, 2014 Meeting Type: Annual Record Date: MAY 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Work Report of the Board of For For Management Directors 2 Accept Work Report of the Board of For For Management Supervisors 3 Elect Zhao Lin as Shareholder For For Management Supervisor 4 Accept 2013 Audited Accounts For For Management 5 Approve 2013 Profit Distribution Plans For For Management 6 Approve Proposal on Launching the For For Management Engagement of Accounting Firm for 2014 INDUSTRIES QATAR QSC Ticker: IQCD Security ID: M56303106 Meeting Date: MAR 10, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Acknowledge Proper Convening of Meeting For For Management 2 Chairman Message For For Management 3 Approve Board Report on Company For For Management Operations and Future Business Plan 4 Approve Auditors' Report on Company For For Management Financial Statements 5 Accept Consolidated Financial For For Management Statements 6 Approve Dividends of QR 11 per Share For For Management 7 Approve Discharge of Directors and Fix For For Management their Remuneration 8 Approve Corporate Governance Report For For Management 9 Ratify Auditors and Fix Their For For Management Remuneration INFOSYS LTD. Ticker: 500209 Security ID: 456788108 Meeting Date: AUG 03, 2013 Meeting Type: Special Record Date: JUL 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Appointment and Remuneration For For Management of N.R.N. Murthy as Executive Director ITC LTD. Ticker: 500875 Security ID: Y4211T171 Meeting Date: JUL 26, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 5.25 Per Share For For Management 3.1 Reelect S. Banerjee as Director For For Management 3.2 Reelect A.V.G. Kumar as Director For Against Management 3.3 Reelect H.G. Powell as Director For For Management 3.4 Reelect B. Sen as Director For For Management 3.5 Reelect B. Vijayaraghavan as Director For For Management 4 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Elect M. Shankar as Director For For Management 6 Elect S.S. Habib-ur-Rehman as Director For For Management 7 Reelect D.K. Mehtrotra as Director For Against Management 8 Reelect S.B. Mathur as Director For For Management 9 Reelect P.B. Ramanujam as Director For For Management 10 Reelect K.N. Grant as Director; and For For Management Approve Reappointment and Remuneration of K.N. Grant as Executive Director 11 Approve Commission Remuneration for For For Management Non-Executive Directors KB FINANCIAL GROUP INC. Ticker: 105560 Security ID: Y46007103 Meeting Date: JUL 12, 2013 Meeting Type: Special Record Date: JUN 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Lim Young-Rok as CEO For For Management KB FINANCIAL GROUP INC. Ticker: 105560 Security ID: Y46007103 Meeting Date: MAR 28, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 500 per Share 2.1 Elect Cho Jae-Ho as Outside Director For For Management 2.2 Elect Kim Myung-Jig as Outside Director For For Management 2.3 Elect Shin Sung-Hwan as Outside For For Management Director 2.4 Reelect Lee Kyung-Jae as Outside For For Management Director 2.5 Reelect Kim Young-Jin as Outside For For Management Director 2.6 Reelect Hwang Gun-Ho as Outside For For Management Director 2.7 Reelect Lee Jong-Chun as Outside For For Management Director 2.8 Reelect Koh Seung-Eui as Outside For For Management Director 3.1 Elect Shin Sung-Hwan as Member of For For Management Audit Committee 3.2 Reelect Lee Kyung-Jae as Member of For For Management Audit Committee 3.3 Reelect Kim Young-Jin as Member of For For Management Audit Committee 3.4 Reelect Lee Jong-Chun as Member of For For Management Audit Committee 3.5 Reelect Koh Seung-Eui as Member of For For Management Audit Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors KOREA ELECTRIC POWER CORP. Ticker: 015760 Security ID: Y48406105 Meeting Date: OCT 29, 2013 Meeting Type: Special Record Date: SEP 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles of Incorporation For For Management 2 Dismiss Inside Director Lee Jong-Chan For For Management 3.1 Elect Park Jeong-Geun as Inside None For Management Director 3.2 Elect Lee Hee-Yong as Inside Director None Did Not Vote Management 3.3 Elect Heo Kyung-Goo as Inside Director None Did Not Vote Management KOREA ELECTRIC POWER CORP. Ticker: 015760 Security ID: Y48406105 Meeting Date: DEC 19, 2013 Meeting Type: Special Record Date: NOV 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect An, Hong-Ryul as Inside Director For For Management 2 Elect An, Hong-Ryul as Member of Audit For Against Management Committee LUKOIL OAO Ticker: LKOH Security ID: 677862104 Meeting Date: SEP 30, 2013 Meeting Type: Special Record Date: AUG 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 50 For For Management per Share for First Six Months of Fiscal 2013 2 Amend Charter For For Management 3 Amend Regulations on Board of Directors For For Management LUKOIL OAO Ticker: LKOH Security ID: 677862104 Meeting Date: JUN 26, 2014 Meeting Type: Annual Record Date: MAY 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Dividends of RUB 110 Per Share for 2013 2.1 Elect Vagit Alekperov as Director None Against Management 2.2 Elect Viktor Blazheev as Director None For Management 2.3 Elect Valery Grayfer as Director None Against Management 2.4 Elect Igor Ivanov as Director None For Management 2.5 Elect Sergey Kochkurov as Director None Against Management 2.6 Elect Ravil Maganov as Director None Against Management 2.7 Elect Richard Matzke as Director None Against Management 2.8 Elect Sergey Mikhaylov as Director None Against Management 2.9 Elect Mark Mobius as Director None For Management 2.10 Elect Guglielmo Antonio Claudio None For Management Moscato as Director 2.11 Elect Ivan Pictet as Director None For Management 2.12 Elect Leonid Fedun as Director None Against Management 3.1 Elect Mikhail Maksimov as Member of For For Management Audit Commission 3.2 Elect Pavel Suloev as Member of Audit For For Management Commission 3.3 Elect Aleksandr Surkov as Member of For For Management Audit Commission 4.1 Approve Remuneration of Directors for For For Management Their Service until 2014 AGM 4.2 Approve Remuneration of Newly Elected For For Management Directors 5.1 Approve Remuneration of Members of For For Management Audit Commission for Their Service until 2014 AGM 5.2 Approve Remuneration of Newly Elected For For Management Members of Audit Commission 6 Ratify ZAO KPMG as Auditor For For Management 7 Amend Charter For For Management 8 Amend Regulations on General Meetings For For Management 9.1 Approve Related-Party Transaction with For For Management OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations 9.2 Approve Related-Party Transaction Re: For For Management Supplement to Loan Agreement with OAO RITEK MACQUIRE MEXICO REAL ESTATE MANAGEMENT S.A. DE C.V. Ticker: FIBRAMQ12 Security ID: P3515D155 Meeting Date: APR 25, 2014 Meeting Type: Annual Record Date: APR 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Audited Financial Statements For For Management for Fiscal Year 2013 2 Approve Annual Report for Fiscal Year For For Management 2013 3 Authorize Board to Ratify and Execute For For Management Approved Resolutions MAGNIT OAO Ticker: MGNT Security ID: X51729105 Meeting Date: SEP 26, 2013 Meeting Type: Special Record Date: AUG 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 46.06 For For Management for First Six Months of Fiscal 2013 2 Approve Related-Party Transaction Re: For For Management Loan Agreement with ZAO Tander MAHINDRA & MAHINDRA LTD. Ticker: 500520 Security ID: Y54164150 Meeting Date: AUG 13, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 12.50 For For Management Per Share and Special Dividend of INR 0.50 Per Share 3 Reelect A.G. Mahindra as Director For For Management 4 Reelect N.B. Godrej as Director For Against Management 5 Reelect A. Puri as Director For Against Management 6 Approve Vacancy on the Board Resulting For For Management from the Retirement of A.S. Ganguly 7 Approve Deloitte Haskins & Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration MALAYAN BANKING BHD. Ticker: MAYBANK Security ID: Y54671105 Meeting Date: APR 07, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of MYR 0.31 Per For For Management Share 3 Elect Tan Tat Wai as Director For For Management 4 Elect Cheah Teik Seng as Director For For Management 5 Elect Abdul Farid Alias as Director For For Management 6 Approve Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 7 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 8 Approve Issuance of New Ordinary For For Management Shares Under the Dividend Reinvestment Plan 9 Approve Grants to Abdul Farid Alias, For For Management President & CEO, Under the Maybank Group Employee Share Scheme MEGA FINANCIAL HOLDING CO. LTD. Ticker: 2886 Security ID: Y59456106 Meeting Date: JUN 24, 2014 Meeting Type: Annual Record Date: APR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2013 Business Operations For For Management Report and Financial Statements 2 Approve Plan on 2013 Profit For For Management Distribution 3 Amend Articles of Association For For Management 4 Amend Trading Procedures Governing For For Management Derivatives Products 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors 7 Transact Other Business (Non-Voting) None None Management MILLICOM INTERNATIONAL CELLULAR S.A. Ticker: MIC SDB Security ID: L6388F128 Meeting Date: MAY 27, 2014 Meeting Type: Annual/Special Record Date: MAY 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Appoint Jean-Michel Schmit as Chairman For For Management of Meeting and Empower Chairman to Appoint Other Members of Bureau 2 Receive Board's and Auditor's Reports None None Management 3 Accept Consolidated and Standalone For For Management Financial Statements 4 Approve Allocation of Income and For For Management Dividends of USD 2.64 per Share 5 Approve Discharge of Directors For For Management 6 Fix Number of Directors at 9 For For Management 7 Reelect Mia Brunell Livfors as Director For For Management 8 Reelect Paul Donovan as Director For For Management 9 Reelect Alejandro Santo Domingo as For For Management Director 10 Reelect Lorenzo Grabau as Director For For Management 11 Reelect Ariel Eckstein as Director For For Management 12 Elect Cristina Stenbeck as Director For For Management 13 Elect Dame Amelia as Director For For Management 14 Elect Dominique Lafont as Director For For Management 15 Elect Tomas Eliasson as Director For For Management 16 Appoint Christina Stenbeck as Board For For Management Chairman 17 Approve Remuneration of Directors For For Management 18 Renew Appointment of Ernst & Young as For For Management Auditor 19 Approve Remuneration of Auditors For For Management 20 Approve (i) Procedure on Appointment For Against Management of Nomination Committee and (ii) Determination of Assignment of Nomination Committee 21 Approve Share Repurchase For For Management 22 Approve Guidelines for Remuneration to For For Management Senior Management 1 Appoint Jean-Michel Schmit as Chairman For For Management of Meeting and Empower Chairman to Appoint Other Members of Bureau 2 Authorize Board to Increase Share For For Management Capital to a Maximum Amount of USD 199. 99 Million within the Framework of Authorized Capital 3 Receive Special Directors' Report Re: None None Management Limit Preemptive Rights 4 Change Date of Annual Meeting For For Management MMC NORILSK NICKEL Ticker: GMKN Security ID: 46626D108 Meeting Date: DEC 20, 2013 Meeting Type: Special Record Date: NOV 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends of RUB 220. For For Management 70 per Share for First Nine Months of Fiscal 2013 2.1 Approve Related-Party Transaction with For For Management OJSC Kola MMC Re: Processing of Industrial Products 2.2 Approve Related-Party Transaction with For For Management OJSC Kola MMC Re: Security Services 2.3 Approve Related-Party Transaction with For For Management Norilskpromtransport LLC Re: Transportation and Construction Services, Remodeling and Technologic Assignments 2.4 Approve Related-Party Transaction with For For Management Norilskpromtransport LLC Re: Construction Services 2.5 Approve Related-Party Transaction with For For Management Norilskpromtransport LLC Re: Transfer of Ownership of Materials to MMC Norilsk Nickel 2.6 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Mechanized Services 2.7 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Servicing of Fixed Assets and Metrological Services 2.8 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Drafting Project and Estimate Documentation 2.9 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Services Related to Weighing Mine Cars 2.10 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Repair Works at the Facilities of the Polar Division of MMC Norilsk Nickel 2.11 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Transfer of Ownership of Materials to MMC Norilsk Nickel 2.12 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Supply of Energy Resources 2.13 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Cargo Handling and Goods Storage Services 2.14 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Water Treatment and Transportation Services 2.15 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Construction and Installation Works 2.16 Approve Related-Party Transaction with For For Management CJSC Taimyr Fuel Company Re: Mechanized Services 2.17 Approve Related-Party Transaction with For For Management CJSC Taimyr Fuel Company Re: Supply of Fuel Resources 2.18 Approve Related-Party Transaction with For For Management CJSC Taimyr Fuel Company Re: Lease of Equipment 2.19 Approve Related-Party Transaction with For For Management CJSC Taimyr Fuel Company Re: Information and Automation Systems Services 2.20 Approve Related-Party Transaction with For For Management CJSC Taimyr Fuel Company Re: Services on Tinting of Diesel Fuel 2.21 Approve Related-Party Transaction with For For Management CJSC Taimyr Fuel Company Re: Services on Laboratory Analyses of Waste Oil Products 2.22 Approve Related-Party Transaction with For For Management Polar Construction Company Re: Services Related to Operation of Fixed Assets 2.23 Approve Related-Party Transaction with For For Management Polar Construction Company Re: Shaft Sinking Services 2.24 Approve Related-Party Transaction with For For Management Polar Construction Company Re: Repair Works 2.25 Approve Related-Party Transaction with For For Management Polar Construction Company Re: Transfer of Ownership of Materials and Equipment to MMC Norilsk Nickel 2.26 Approve Related-Party Transaction with For For Management Polar Construction Company Re: Health and Safety Services 2.27 Approve Related-Party Transaction with For For Management Polar Construction Company Re: Transfer of Ownership of Buildings, Constructions and Equipment to MMC Norilsk Nickel 2.28 Approve Related-Party Transaction with For For Management Polar Construction Company Re: Commissioning Works at Facilities 2.29 Approve Related-Party Transaction with For For Management Polar Construction Company Re: Construction and Installation Works 2.30 Approve Related-Party Transaction For For Management withGipronickel Institute LLC Re: Prepare Land Plots Cadaster Catalogues 2.31 Approve Related-Party Transaction For For Management withGipronickel Institute LLC Re: Services Related to Drafting Project, Estimate and Technical Documentation 2.32 Approve Related-Party Transaction For For Management withGipronickel Institute LLC Re: Design Works at the Facility Komsomolsky Mine Management Office 2.33 Approve Related-Party Transaction with For For Management Gipronickel Institute LLC Re: Scientific and Technical Services 2.34 Approve Related-Party Transaction with For For Management Gipronickel Institute LLC Re: Accreditation, Certification and Control Services 2.35 Approve Related-Party Transaction with For For Management Gipronickel Institute LLC Re: Subscription Information and Library Services 2.36 Approve Related-Party Transaction with For For Management Gipronickel Institute LLC Re: Design, Exploration, Technology, Scientific Research and Feasibility Studies 2.37 Approve Related-Party Transaction with For For Management OJSC NTEK Re: Services Related to Operation of Fixed Assets 2.38 Approve Related-Party Transaction with For For Management OJSC NTEK Re: Transfer of Ownership of Materials to MMC Norilsk Nickel 2.39 Approve Related-Party Transaction with For For Management OJSC NTEK Re: Supply of Energy Resources 2.40 Approve Related-Party Transaction with For For Management OJSC NTEK Re: Cargo Handling and Goods Storage Services 2.41 Approve Related-Party Transaction with For For Management OJSC Norilskgazprom Re: Supply of Fuel Resources 2.42 Approve Related-Party Transaction with For For Management OJSC Taimyrgaz Re: Supply of Fuel Resources 2.43 Approve Related-Party Transaction with For For Management OJSC Arkhangelsk Commercial Sea Port Re: Transportation Services 2.44 Approve Related-Party Transaction with For For Management Norilskpromtransport LLC Re: Cargo Transportation, Mechanized Construction and Remodeling Works, Logistic Cargo Handling 2.45 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Services Related to Adjusting and Repair of Measurement Instruments 2.46 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Works Related to Repair of Mechanical and Power equipment 2.47 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Transfer of Materials and Equipment to MMC Norilsk Nickel 2.48 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Equipment Installation Services 2.49 Approve Related-Party Transaction with For For Management CJSC Taimyr Fuel Company Re: Supply of Fuel Resources; Refueling, Transportation and Dispensing of Fuels and Lubricants 2.50 Approve Related-Party Transaction with For For Management CJSC Taimyr Fuel Company Re: Information and Automation Systems Services 2.51 Approve Related-Party Transaction with For For Management Polar Construction Company Re: Transfer of Ownership of Materials to MMC Norilsk Nickel 2.52 Approve Related-Party Transaction with For For Management Polar Construction Company Re: Health and Safety Services 2.53 Approve Related-Party Transaction Re: For For Management Providing Goods Transportation and Mechanized Services to Norilsknickelremont LLC 2.54 Approve Related-Party Transaction Re: For For Management Transfer of Ownership of Goods to Norilsknickelremont LLC 2.55 Approve Related-Party Transaction Re: For For Management Provide Goods Transportation and Mechanized Services to CJSC Taimyr Fuel Company 2.56 Approve Related-Party Transaction Re: For For Management Provide Goods Transportation and Mechanized Services to Polar Construction Company 2.57 Approve Related-Party Transaction Re: For For Management Provide Goods Transportation and Mechanized Services to OJSC NTEK 2.58 Approve Related-Party Transaction Re: For For Management Lease of Property to OJSC NTEK 2.59 Approve Related-Party Transaction Re: For For Management Transfer of Ownership of Coal and Other Goods to OJSC Yenisey River Shipping Company 2.60 Approve Related-Party Transaction Re: For For Management Transfer of Ownership of Fixed Assets, Unfinished Construction Objects, Goods and Other Products to Norilskpromtransport LLC 2.61 Approve Related-Party Transaction Re: For For Management Providing Road Rransportation, Mechanized Services and Railway Transportation to Norilskpromtransport LLC 2.62 Approve Related-Party Transaction Re: For For Management Lease of Property to Norilskpromtransport LLC 2.63 Approve Related-Party Transaction Re: For For Management Transfer of Ownership of Fixed Assets, Unfinished Construction Objects, Goods and Other Products to Norilsknickelremont LLC 2.64 Approve Related-Party Transaction Re: For For Management Providing Road Rransportation, Mechanized Services and Railway Transportation to Norilsknickelremont LLC 2.65 Approve Related-Party Transaction Re: For For Management Lease of Property to Norilsknickelremont LLC 2.66 Approve Related-Party Transaction Re: For For Management Transfer of Ownership of Fixed Assets, Unfinished Construction Objects, Goods and Other Products to CJSC Taimyr Fuel Company 2.67 Approve Related-Party Transaction Re: For For Management Providing Road Rransportation, Mechanized Services and Railway Transportation to CJSC Taimyr Fuel Company 2.68 Approve Related-Party Transaction Re: For For Management Lease of Property to CJSC Taimyr Fuel Company 2.69 Approve Related-Party Transaction Re: For For Management Transfer of Ownership of Fixed Assets, Unfinished Construction Objects, Goods and Other Products to Polar Construction Company 2.70 Approve Related-Party Transaction Re: For For Management Providing Loading and Unloading of Materials, Fire Safety Services, and Transportation Services to Polar Construction Company 2.71 Approve Related-Party Transaction Re: For For Management Lease of Property to Polar Construction Company 2.72 Approve Related-Party Transaction Re: For For Management Transfer of Ownership of Equipment, Unfinished Construction Objects and Goods to Gipronickel Institute LLC 2.73 Approve Related-Party Transaction Re: For For Management Provide Services on Fire Safety Supervision to Gipronickel Institute LLC 2.74 Approve Related-Party Transaction Re: For For Management Lease of Property to Gipronickel Institute LLC 2.75 Approve Related-Party Transaction Re: For For Management Transfer of Ownership of Equipment and Unfinished Construction Objects OJSC NTEK 2.76 Approve Related-Party Transaction Re: For For Management Transportation and Weightbridge Services; Fire Safety Supervision and Road Maintenance Services to OJSC NTEK 2.77 Approve Related-Party Transaction Re: For For Management Transfer of Ownership of Goods to OJSC Norilskgazprom 2.78 Approve Related-Party Transaction Re: For For Management Providing Technical Railway Transportation Services to OJSC Norilskgazprom 2.79 Approve Related-Party Transaction Re: For For Management Transfer of Ownership of Goods and Other Products to OJSC Taimyrgaz MMC NORILSK NICKEL Ticker: GMKN Security ID: 46626D108 Meeting Date: JUN 06, 2014 Meeting Type: Annual Record Date: APR 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Dividends 5.1 Elect Sergey Barbashev as Director None Against Management 5.2 Elect Alexey Bashkirov as Director None Against Management 5.3 Elect Sergey Bratukhin as Director None Against Management 5.4 Elect Andrey Bugrov as Director None Against Management 5.5 Elect Marianna Zakharova as Director None Against Management 5.6 Elect Egor Ivanov as Director None Against Management 5.7 Elect Stalbek Mishakov as Director None Against Management 5.8 Elect Ardavan Moshiri as Director None Against Management 5.9 Elect Garreth Penny as Director None For Management 5.10 Elect Gerhard Prinsloo as Director None For Management 5.11 Elect Sergei Skvorcov as Director None Against Management 5.12 Elect Maxim Sokov as Director None Against Management 5.13 Elect Vladislav Solovyev as Director None Against Management 5.14 Elect Robert Edwards as Director None For Management 6.1 Elect Ekaterina Voziyanova as Member For For Management of Audit Commission 6.2 Elect Anna Masalova as Member of Audit For For Management Commission 6.3 Elect Georgiy Svanidze as Member of For For Management Audit Commission 6.4 Elect Vladimir Shilkov as Member of For For Management Audit Commission 6.5 Elect Elena Yanevich as Member of For For Management Audit Commission 7 Ratify Auditor of Company's Financial For For Management Statements Prepared in Accordance with Russian Accounting Standards (RAS) 8 Ratify Auditor of Company's Financial For For Management Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) 9 Approve Remuneration of Directors For Against Management 10 Approve Remuneration of Members of For For Management Audit Commission 11 Approve Related-Party Transactions Re: For For Management Indemnification Agreements with Directors and Executives 12 Approve Related-Party Transaction Re: For For Management Liability Insurance for Directors and Executives 13 Amend Charter For Against Management 14 Amend Regulations on General Meetings For For Management 15a1 Approve Related-Party Transaction with For For Management OJSC Arkhangelsk Commercial Sea Port Re: Lease of Equipment 15a2 Approve Related-Party Transaction with For For Management OJSC Arkhangelsk Commercial Sea Port Re: Supply of Heat Energy and/or Heat-Carriers 15a3 Approve Related-Party Transaction with For For Management OJSC Arkhangelsk Commercial Sea Port Re: Lease of Equipment 15a4 Approve Related-Party Transaction with For For Management CJSC Taymyr Fuel Company Re: Provision of Petroleum Products 15a5 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Supply of Materials Required for Maintenance of Machinery, and Hoisting Mechanisms 15a6 Approve Related-Party Transaction with For For Management OJSC NTEK Re: Rendition of Sewage Network Maintenance, and Operation Services 15a7 Approve Related-Party Transaction with For For Management Polar Construction Company LLC Re: Lease of Movable and Immovable Property for Production, and Operation Activities 15a8 Approve Related-Party Transaction with For For Management Polar Construction Company LLC Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials 15a9 Approve Related-Party Transaction with For For Management Gipronickel Institute LLC Re: Lease of Movable and Immovable Property for Production, and Operation Activities 15a10 Approve Related-Party Transaction with For For Management Gipronickel Institute LLC Re: Transfer of Machinery, WIP Products, and Goods 15a11 Approve Related-Party Transaction with For For Management OJSC Norilskgazprom Re: Land Plot Lease Agreement 15a12 Approve Related-Party Transaction with For For Management OJSC Norilskgazprom Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials 15a13 Approve Related-Party Transaction with For For Management Norilsk Industrial Transport LLC Re: Lease of Movable and Immovable Property for Production and Operation Activities 15a14 Approve Related-Party Transaction with For For Management Norilsk Industrial Transport LLC Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials 15a15 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Lease of Movable and Immovable Property for Production and Operation Activities 15a16 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials 15a17 Approve Related-Party Transaction with For For Management CJSC Taymyr Fuel Company Re: Lease of Movable and Immovable Property for Production and Operation Activities 15a18 Approve Related-Party Transaction with For For Management CJSC Taymyr Fuel Company Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials 15a19 Approve Related-Party Transaction with For For Management OJSC NTEK Re: Sale of Goods 15a20 Approve Related-Party Transaction with For For Management OJSC Taimyrgas Re: Transfer of Inventories, Other Products, and Materials 15a21 Approve Related-Party Transaction with For For Management OJSC Yenisey River Shipping Company Re: Transfer of Coal 15a22 Approve Related-Party Transaction with For For Management OJSC Norilskgazprom Re: Placement of Industrial Wastes 15a23 Approve Related-Party Transaction with For For Management Polar Construction Company LLC Re: Agency Services for Organization of Training Employees 15a24 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Agency Services for Organization of Training Employees 15a25 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Organization of Storage and Destruction of Documents, Making Copies, Submission of Information Requested in Course of Inspection 15a26 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: Design Work on Projects 15a27 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: Geodetic Survey Works 15a28 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: Quantitative Chemical Assay of Samples of Raw Materials and Process Cycle Products for Quality Control 15a29 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: External Quality Control of Results of Quantitative Chemical Assay 15a30 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: R&D Services 15a31 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: Design Works, Development of Working and Non-Standard Equipment Design Documentation for Production Units 15a32 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: R&D Works for Production Units 15a33 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC : Feasibility Study for Nadezhda Metallurgical Plant and for Production Association of Concentrators 15a34 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: R&D Works for NMP Facilities and Nickel Plant Shutdown 15a35 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: Unforeseen Design and Survey Works 15a36 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: Development and Approval of Design Documents for Non-Standard Equipment, Approval of Estimates for Start-Up Operations 15a37 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: Cadastral Works 15a38 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: Design Works 15a39 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: Design Works 15a40 Approve Related-Party Transaction with For For Management Gipronikel Institut LLC Re: R&D Works, Approval of Budgeting Documentation and Engineering Documentation for Non-Standardized Equipment, Engineering Documentation Development 15a41 Approve Related-Party Transaction with For For Management Polar Construction Company LLC Re: Execution of Civil, Assembly and Specialized Works 15a42 Approve Related-Party Transaction with For For Management Polar Construction Company LLC Re: Preassembly Equipment Audit Works 15a43 Approve Related-Party Transaction with For For Management Norilsknickelremont LLC Re: Preassembly Equipment Audit Works 15a44 Approve Related-Party Transaction For For Management Norilsknickelremont LLC Re: Transfer of Goods 15a45 Approve Related-Party Transaction with For For Management Polar Contraction Company LLC Re: Lease of Movable Property 15a46 Approve Related-Party Transaction with For For Management CJSC Taimyr Fuel Company Re: Lease of Movable Property 15b1 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Opening Accounts and Debiting of Monetary Funds 15b2 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Maintenance of Security Deposit on Accounts 15b3 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Services of Systems of Information Electronic Transfer and Electronic Payment Systems 15b4 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Agreements on Procedures and Terms of Interest Rate Charging 15b5 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Agreements on Procedures of Issuance and Maintenance of International Bank Cards for Employees 15b6 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Services on Management of Financial Flows of MMC Norilsk Nickel and Its Subsidiaries 15b7 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Opening of Letters of Credit 15b8 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Contracts on Placing Deposits 15b9 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Guarantee Agreements 15b10 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Agreements on Loan Funds in Form of Credits, Credit Lines, and Overdrafts 15b11 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Agreements on Promissory Notes 15b12 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Sale and Purchase of Foreign Currency 15b13 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Agreements on Derivative Financial Instruments 15b14 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Sale and Purchase of Precious Metals 15b15 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Joint Implementation of Corporate Social Programs 15b16 Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia Re: Sale and Purchase of Securities 15c Approve Related-Party Transactions For For Management with OJSC Sberbank of Russia, and/or SIB (Cyprus) Ltd., and/or Sberbank CIB (UK) Ltd., and/or Sberbank (Switzerland) AG Re: Guarantee Agreements to Secure Fulfillment of Obligations of Subsidiaries NAGACORP LTD. Ticker: 03918 Security ID: G6382M109 Meeting Date: APR 09, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Philip Lee Wai Tuck as Director For For Management 3b Elect Chen Yepern as Director For For Management 3c Elect Michael Lai Kai Jin as Director For For Management 4 Approve Remuneration of Directors for For For Management the Year Ended Dec. 31, 2013 and Authorize Board to Fix Directors' Remuneration for the Year Ending Dec. 31, 2014 5 Reappoint BDO Limited as Auditors and For For Management Authorize Board to Fix Their Remuneration 6a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6c Authorize Reissuance of Repurchased For Against Management Shares NOBLE GROUP LTD. Ticker: N21 Security ID: G6542T119 Meeting Date: SEP 19, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Proposed Issuance of Shares to For Against Management Yusuf Alireza 2 Approve Proposed Issuance of Shares to For Against Management William James Randall NOBLE GROUP LTD. Ticker: N21 Security ID: G6542T119 Meeting Date: APR 16, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Declare Final Dividend For For Management 3 Elect Yusuf Alireza as Director For For Management 4 Elect Iain Ferguson Bruce as Director For For Management 5 Elect Burton Levin as Director For For Management 6 Elect William James Randall as Director For For Management 7 Elect Richard Paul Margolis as Director For For Management 8 Approve Directors' Fees For For Management 9 Reappoint Ernst & Young as Auditors For For Management and Authorize Board to Fix Their Remuneration 10 Approve Issuance of Equity or Equity For For Management Linked Securities with or without Preemptive Rights 11 Authorize Share Repurchase Program For For Management 12 Approve Issuance of Shares under the For Against Management Noble Group Share Option Scheme 2004 13 Approve Issuance of Shares under the For For Management Noble Group Limited Scrip Dividend Scheme 14 Approve Issuance of Shares under the For For Management Noble Group Performance Share Plan NOBLE GROUP LTD. Ticker: N21 Security ID: G6542T119 Meeting Date: JUN 05, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Proposed Disposal and the Call For For Management Option NTPC LTD. Ticker: 532555 Security ID: Y6206E101 Meeting Date: SEP 17, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividend of INR 3.75 For For Management Per Share and Approve Final Dividend of INR 0.75 Per Share and Special Dividend of INR 1.25 Per Share 3 Reelect A.K. Singhal as Director For For Management 4 Reelect N.N. Misra as Director For For Management 5 Reelect S.B.G. Dastidar as Director For For Management 6 Reelect R.S. Sahoo as Director For For Management 7 Authorize Board to Fix Remuneration of For For Management Auditors 8 Elect A.D. Singh as Director For For Management 9 Elect U.P. Pani as Director For For Management 10 Elect P. Mehta as Director For For Management OHL MEXICO S.A.B. DE C.V. Ticker: OHLMEX Security ID: P7356Z100 Meeting Date: APR 23, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Present Report of Audit and Corporate For For Management Practices Committees in Accordance with Article 43 of Securities Market Law 1.2 Present Reports of CEO, External For For Management Auditor and Fiscal Obligations Compliance, and Board's Opinion on CEO's Report in Accordance with Article 44 of Securities Market Law 1.3 Accept Board's Report on Financial For For Management Statements and Statutory Reports and Present Report on Activities and Operations Undertaken by Board 2 Approve Allocation of Income and For For Management Increase in Reserves; Set Maximum Nominal Amount of Share Repurchase Reserve 3 Elect or Ratify Directors, Alternates, For Against Management and Chairmen of Special Committees and Approve Their Remuneration 4 Appoint Legal Representatives For For Management OHL MEXICO S.A.B. DE C.V. Ticker: OHLMEX Security ID: P7356Z100 Meeting Date: APR 23, 2014 Meeting Type: Special Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Clauses 10, 11, 15, 17, 21 and For Against Management 27 of Company's Bylaws 2 Appoint Legal Representatives For For Management PACIFIC RUBIALES ENERGY CORP. Ticker: PRE Security ID: 69480U206 Meeting Date: MAY 29, 2014 Meeting Type: Annual/Special Record Date: APR 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Twelve For For Management 2a Elect Director Jose Francisco Arata For For Management 2b Elect Director Miguel de la Campa For For Management 2c Elect Director German Efromovich For For Management 2d Elect Director Serafino Iacono For For Management 2e Elect Director Augusto Lopez For For Management 2f Elect Director Hernan Martinez For For Management 2g Elect Director Dennis Mills For For Management 2h Elect Director Ronald Pantin For For Management 2i Elect Director Victor Rivera For For Management 2j Elect Director Miguel Rodriguez For For Management 2k Elect Director Francisco Sole For For Management 2l Elect Director Neil Woodyer For For Management 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 4 Re-approve Stock Option Plan For For Management PETROLEO BRASILEIRO SA-PETROBRAS Ticker: PETR4 Security ID: P78331140 Meeting Date: APR 02, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Jose Guimaraes Monforte as None For Shareholder Director Nominated by Preferred Shareholders 1.2 Elect Jose Gerdau Johannpeter as None Did Not Vote Shareholder Director Nominated by Preferred Shareholders 2 Elect Walter Luis Bernardes Albertoni None For Shareholder and Roberto Lamb (Alternate) as Fiscal Council Members Nominated by Preferred Shareholders PHILIPPINE NATIONAL BANK Ticker: PNB Security ID: Y7027H158 Meeting Date: MAY 27, 2014 Meeting Type: Annual Record Date: APR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 3 Approve the Minutes of the 2013 Annual For For Management Stockholders' Meeting Held on May 28, 2013 4 Approve the Report of the President on For For Management the Results of Operations for the Year 2013 5 Approve the 2013 Annual Report For For Management 6 Approve the Amendment of Article II of For For Management the Articles of Incorporation to State the Specific Address of the Principal Office of the Company 7a Approve the Amendment of Section 1.1, For For Management Article I of the By-Laws to State the Specific Address of the Principal Office of the Company 7b Approve the Amendment of Section 4.2, For For Management Article IV of the By-Laws to Clarify Where and When the Annual Meeting of the Stockholders Shall be Held 8 Ratify All Acts, Resolutions, and For For Management Proceedings of the Board of Directors and Corporate Officers Since the 2013 Annual Stockholders' Meeting 9.1 Elect Florencia G. Tarriela as a For For Management Director 9.2 Elect Felix Enrico R. Alfiler as a For For Management Director 9.3 Elect Florido P. Casuela as a Director For For Management 9.4 Elect Joseph T. Chua as a Director For For Management 9.5 Elect Leonilo G. Coronel as a Director For For Management 9.6 Elect Reynaldo A. Maclang as a Director For For Management 9.7 Elect Estelito P. Mendoza as a Director For For Management 9.8 Elect Federico C. Pascual as a Director For For Management 9.9 Elect Cecilio K. Pedro as a Director For For Management 9.10 Elect Washington Z. Sycip as a Director For For Management 9.11 Elect Harry C. Tan as a Director For For Management 9.12 Elect Lucio C. Tan as a Director For For Management 9.13 Elect Lucio K. Tan, Jr. as a Director For For Management 9.14 Elect Michael G. Tan as a Director For For Management 9.15 Elect Deogracias N. Vistan as a For For Management Director 10 Appoint External Auditor For For Management 11 Approve Other Matters For Against Management PHOSAGRO OJSC Ticker: PHOR Security ID: 71922G209 Meeting Date: DEC 31, 2013 Meeting Type: Special Record Date: NOV 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Large-Scale Related-Party For For Management Transaction 2 Approve Large-Scale Related-Party For For Management Transaction PHOSAGRO OJSC Ticker: PHOR Security ID: 71922G209 Meeting Date: FEB 12, 2014 Meeting Type: Special Record Date: NOV 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Early Termination of Powers of For For Management Board of Directors 1b1 Elect Igor Antoshin as Director None Against Management 1b2 Elect Andrey Andreevich Guriev as None Against Management Director 1b3 Elect Andrey Grigoryevich Guriev as None Against Management Director 1b4 Elect Evgeny Ivin as Director None Against Management 1b5 Elect Yury Krugovykh as Director None Against Management 1b6 Elect Sven Ombudstvedt as Director None For Management 1b7 Elect Roman Osipov as Director None Against Management 1b8 Elect Marcus Rhodes as Director None For Management 1b9 Elect Ivan Rodionov as Director None Against Management 1b10 Elect Mikhail Rybnikov as Director None Against Management 1b11 Elect Aleksandr Semenov as Director None Against Management 1b12 Elect Aleksandr Sharabaiko as Director None Against Management 2 Approve Remuneration of Directors For For Management Elected at This EGM 3 Approve Related-Party Transactions For For Management PHOSAGRO OJSC Ticker: PHOR Security ID: 71922G209 Meeting Date: JUN 13, 2014 Meeting Type: Annual Record Date: APR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends of RUB 19.30 per Share 4.1 Elect Igor Antoshin as Director None Against Management 4.2 Elect Andrey Andreevich Guryev as None Against Management Director 4.3 Elect Andrey Grigoryevich Guryev as None Against Management Director 4.4 Elect Evgeny Ivin as Director None Against Management 4.5 Elect Yury Krugovykh as Director None Against Management 4.6 Elect Sven Ombudstvedt as Director None For Management 4.7 Elect Roman Osipov as Director None Against Management 4.8 Elect Marcus Rhodes as Director None For Management 4.9 Elect Ivan Rodionov as Director None Against Management 4.10 Elect Mikhail Rybnikov as Director None Against Management 4.11 Elect Aleksandr Semenov as Director None Against Management 4.12 Elect Aleksandr Sharabaiko as Director None Against Management 5.1 Elect Ekaterina Viktorova as Member of For For Management Audit Commission 5.2 Elect Galina Kalinina as Member of For For Management Audit Commission 5.3 Elect Lyubov Nesterova as Member of For For Management Audit Commission 6 Ratify Auditor For For Management 7 Approve Remuneration of Directors For For Management 8 Approve Related-Party Transactions For For Management with OAO Nordea Bank Re: Guarantee Agreements 9 Approve Related-Party Transaction(s) For For Management with OJSC CSB Investtradebank Re: Deposit Agreement 10 Approve Related-Party Transaction with For For Management ING Bank N.V. Re: Guarantee Agreement PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 02318 Security ID: Y69790106 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: MAY 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Supervisory For For Management Committee 3 Approve Annual Report For For Management 4 Approve Report of the Auditors and For For Management Audited Financial Statements 5 Declare Final Dividend For For Management 6 Reappoint PricewaterhouseCoopers Zhong For For Management Tian LLP as the PRC Auditor and PricewaterhouseCoopers as the International Auditor and Authorize Board to Fix Their Remuneration 7 Elect Cai Fangfang as Director For For Management 8 Authorize Board to Fix Independent For For Management Supervisors' Remuneration 9 Approve the General Mandate to Issue For Against Management and Allot Additional H Shares and Amend Articles of Association Re: New Capital Structure Upon Allotment of H Shares POSCO Ticker: 005490 Security ID: Y70750115 Meeting Date: MAR 14, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 6,000 per Share 2.1.1 Elect Kim Il-Sup as Outside Director For For Management 2.1.2 Elect Seon Woo-Young as Outside For For Management Director 2.1.3 Elect Ahn Dong-Hyun as Outside Director For For Management 2.2.1 Elect Kim Il-Sup as Member of Audit For For Management Committee 2.2.2 Elect Seon Woo-Young as Member of For For Management Audit Committee 2.3.1 Elect Kwon Oh-Joon as Inside Director For For Management 2.3.2 Elect Kim Jin-Il as Inside Director For For Management 2.3.3 Elect Lee Young-Hoon as Inside Director For For Management 2.3.4 Elect Yoon Dong-Joon as Inside Director For For Management 3 Approve Total Remuneration of Inside For For Management Directors and Outside Directors PT BANK RAKYAT INDONESIA (PERSERO) TBK Ticker: BBRI Security ID: Y0697U112 Meeting Date: MAR 26, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Partnership and Community Development Program (PCDP) 2 Approve Allocation of Income For For Management 3 Approve Remuneration of Directors and For For Management Commissioners 4 Approve Auditors of the Company and For For Management PCDP 5 Amend Articles of Association For Against Management PT MATAHARI DEPARTMENT STORE TBK Ticker: LPPF Security ID: Y7139L105 Meeting Date: APR 11, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports and Discharge Directors and Commissioners 2 Approve Allocation of Income For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Amend Articles of Association For For Management 5 Elect Directors and Commissioners and For Against Management Approve Their Remuneration 6 Reaffirm Composition of the Company's For For Management Shareholders PT MATAHARI DEPARTMENT STORE TBK Ticker: LPPF Security ID: Y7139L105 Meeting Date: JUN 02, 2014 Meeting Type: Special Record Date: MAY 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Pledging of Assets for Debt For For Management QATAR NATIONAL BANK Ticker: QNBK Security ID: M81802106 Meeting Date: FEB 02, 2014 Meeting Type: Annual Record Date: JAN 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board Report on Company For For Management Operations OR Approve Auditors' Report on Company Financial Statements 2 Approve Auditors' Report on Company For For Management Financial Statements 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Dividends For For Management 5 Approve Discharge of Directors and Fix For For Management Their Remuneration 6 Approve Corporate Governance Report For For Management 7 Ratify Auditors and Fix Their For For Management Remuneration RELIANCE INDUSTRIES LTD. Ticker: 500325 Security ID: Y72596102 Meeting Date: JUN 18, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Audited Financial Statements For For Management and Directors' and Auditors' Report 1.2 Accept Consolidated Financial Statement For For Management 2 Approve Final Dividend of INR 9.50 Per For For Management Share 3 Reelect N.R. Meswani as Director For For Management 4 Approve Chaturvedi & Shah, Deloitte For Against Management Haskins & Sells LLP, and Rajendra & Co. as Auditors and Authorize Board to Fix Their Remuneration 5 Elect N.M. Ambani as Director For For Management 6 Elect A. Zainulbhai as Independent For For Management Director 7 Elect Y.P. Trivedi as Independent For For Management Director 8 Elect A. Misra as Independent Director For For Management 9 Approve Reappointment and Remuneration For For Management of M.D. Ambani as Managing Director 10 Approve Reappointment and Remuneration For For Management of P.M.S. Prasad as Executive Director 11 Approve Commission Remuneration for For For Management Non-Executive Directors 12 Approve Remuneration of Executive For For Management Directors 13 Approve Remuneration of Cost Auditors For For Management 14 Authorize Issuance of Non-Convertible For For Management Debentures 15 Adopt New Articles of Association For For Management RYOHIN KEIKAKU CO. LTD. Ticker: 7453 Security ID: J6571N105 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: FEB 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 80 2 Amend Articles To Amend Business Lines For For Management 3.1 Elect Director Kanai, Masaaki For For Management 3.2 Elect Director Suzuki, Kei For For Management 3.3 Elect Director Sakamaki, Hisashi For For Management 3.4 Elect Director Ito, Toshiaki For For Management 4 Appoint Statutory Auditor Hara, Kuniaki For For Management SAIPEM Ticker: SPM Security ID: T82000117 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Fix Number of Directors For For Management 4 Fix Board Terms for Directors For For Management 5.1 Slate Submitted by Eni SpA None Did Not Vote Shareholder 5.2 Slate Submitted by Institutional None For Shareholder Investors 6 Elect Board Chair None For Management 7 Approve Remuneration of Directors For For Management 8.1 Slate Submitted by Eni SpA None Against Shareholder 8.2 Slate Submitted by Institutional None For Shareholder Investors 9 Elect Chair of the Internal Auditors None For Shareholder 10 Approve Internal Auditors' Remuneration For For Management 11 Approve Remuneration of Auditors For For Management 12 Approve Monetary Incentive Plan For For Management 13 Approve Remuneration Report For For Management SAMSUNG ELECTRONICS CO. LTD. Ticker: 005930 Security ID: Y74718100 Meeting Date: MAR 14, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Allocation of Income, and Dividend of KRW 13,800 per Share 2 Approve Total Remuneration of Inside For For Management Directors and Outside Directors SAMSUNG ENGINEERING CO. LTD. Ticker: 028050 Security ID: Y7472L100 Meeting Date: SEP 17, 2013 Meeting Type: Special Record Date: AUG 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Park Joong-Heum as CEO For For Management SBERBANK OF RUSSIA Ticker: SBER Security ID: 80585Y308 Meeting Date: JUN 06, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements For For Management 3 Approve Allocation of Income and For For Management Dividends 4 Ratify Auditor For For Management 5.1 Elect Martin Gilman Grant as Director None For Management 5.2 Elect Valery Goreglyad as Director None Against Management 5.3 Elect German Gref as Director None Against Management 5.4 Elect Yevsey Gurvich as Director None Against Management 5.5 Elect Bella Zlatkis as Director None Against Management 5.6 Elect Nadezhda Ivanova as Director None Against Management 5.7 Elect Sergey Ignatyev as Director None Against Management 5.8 Elect Peter Kralich as Director None For Management 5.9 Elect Alexei Kudrin as Director None Against Management 5.10 Elect Georgy Luntovsky as Director None Against Management 5.11 Elect Vladimir Mau as Director None For Management 5.12 Elect Gennady Melikyan as Director None Against Management 5.13 Elect Leif Pagrotski as Director None For Management 5.14 Elect Alessandro Profumo as Director None Against Management 5.15 Elect Sergey Sinelnikov-Murylev as None For Management Director 5.16 Elect Dmitriy Tulin as Member as None For Management Director 5.17 Elect Nadia Wells as Member as Director None For Management 5.18 Elect Sergey Shvetsov as Director None Against Management 6.1 Elect Natalya Borodina as Member of For For Management Audit Commission 6.2 Elect Vladimir Volkov as Member of For For Management Audit Commission 6.3 Elect Tatiyana Domanskaya as Member of For For Management Audit Commission 6.4 Elect Yuliya Isakhanova as Member of For For Management Audit Commission 6.5 Elect Aleksey Minenko as Member of For For Management Audit Commission 6.6 Elect Olga Polyakova as Member of For For Management Audit Commission 6.7 Elect Natalia Revina as Member of For For Management Audit Commission 7 Approve New Edition of Charter For For Management 8 Approve New Edition of Regulations on For For Management General Meetings 9 Approve New Edition of Regulations on For For Management Board of Directors 10 Approve New Edition of Regulations on For For Management Audit Commission 11 Approve New Edition of Regulations on For For Management Management 12 Approve Remuneration of Members of For For Management Audit Commission SEVERSTAL OAO Ticker: CHMF Security ID: 818150302 Meeting Date: SEP 30, 2013 Meeting Type: Special Record Date: AUG 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Early Termination of Powers of For For Management Board of Directors 2.1 Elect Aleksey Mordashov as Director None Against Management 2.2 Elect Mikhail Noskov as Director None Against Management 2.3 Elect Vadim Larin as Director None Against Management 2.4 Elect Aleksey Kulichenko as Director None Against Management 2.5 Elect Vladimir Lukin as Director None Against Management 2.6 Elect Christopher Clark as Director None Against Management 2.7 Elect Rolf Stomberg as Director None For Management 2.8 Elect Martin Angle as Director None For Management 2.9 Elect Ronald Freeman as Director None For Management 2.10 Elect Peter Kraljic as Director None For Management 3 Approve Interim Dividends of RUB 2.03 For For Management per Share for First Six Months of Fiscal 2013 4 Amend Remuneration of Directors For For Management SEVERSTAL OAO Ticker: CHMF Security ID: 818150302 Meeting Date: DEC 17, 2013 Meeting Type: Special Record Date: OCT 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Interim Dividends for First For For Management Nine Months of Fiscal 2013 SEVERSTAL OAO Ticker: CHMF Security ID: 818150302 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Aleksey Mordashov as Director None Against Management 1.2 Elect Mikhail Noskov as Director None Against Management 1.3 Elect Vadim Larin as Director None Against Management 1.4 Elect Aleksey Kulichenko as Director None Against Management 1.5 Elect Vladimir Lukin as Director None Against Management 1.6 Elect Christopher Clark as Director None Against Management 1.7 Elect Rolf Stomberg as Director None For Management 1.8 Elect Martin Angle as Director None For Management 1.9 Elect Philip Dayer as Director None Against Management 1.10 Elect Alun Bowen as Director None Against Management 2 Approve Annual Report For For Management 3 Approve Allocation of Income and For For Management Dividends for Fiscal 2013 4 Approve Interim Dividends of RUB 2.43 For For Management per Share for First Quarter of Fiscal 2014 5.1 Elect Roman Antonov as Member of Audit For For Management Commission 5.2 Elect Svetlana Guseva as Member of For For Management Audit Commission 5.3 Elect Nikolay Lavrov as Member of For For Management Audit Commission 6 Ratify ZAO KPMG as Auditor For For Management 7 Approve New Edition of Charter For For Management 8 Approve Remuneration of Directors For For Management SIBANYE GOLD LTD Ticker: SGL Security ID: S7627H100 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: JUN 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Reappoint KPMG Inc as Auditors of the For For Management Company 2 Elect Zola Skweyiya as Director For For Management 3 Re-elect Sello Moloko as Director For For Management 4 Re-elect Neal Froneman as Director For For Management 5 Re-elect Charl Keyter as Director For For Management 6 Re-elect Keith Rayner as Director For For Management 7 Re-elect Keith Rayner as Chairman of For For Management the Audit Committee 8 Re-elect Rick Menell as Member of the For For Management Audit Committee 9 Re-elect Nkosemntu Nika as Member of For For Management the Audit Committee 10 Re-elect Susan van der Merwe as Member For For Management of the Audit Committee 11 Place Authorised but Unissued Shares For For Management under Control of Directors 1 Approve Remuneration Policy For For Management 1 Approve Remuneration of Non-Executive For For Management Directors 2 Approve Financial Assistance to For For Management Related or Inter-related Company or Corporation 3 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital SINOPEC ENGINEERING GROUP CO LTD Ticker: 02386 Security ID: Y80359105 Meeting Date: OCT 28, 2013 Meeting Type: Special Record Date: SEP 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Services Framework For Against Management Agreement and Proposed Annual Caps 2 Approve Interim Dividend Distribution For For Management 3 Approve Grant Thornton (Special For For Management General Partnership) and Grant Thornton Hong Kong Limited as Domestic Auditor and International Auditor, Respectively, and Authorize Board to Fix Their Remuneration 4 Approve 2013 Business Operation Plan, For For Management Investment Plan and Financial Budget Plan 5 Amend Articles of Association For For Management SK HYNIX INC. Ticker: 000660 Security ID: Y8085F100 Meeting Date: MAR 21, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2.1 Elect Lim Hyung-Gyu as Inside Director For For Management 2.2 Elect Choi Jong-Won as Outside For For Management Director 3 Elect Choi Jong-Won as Member of Audit For For Management Committee 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 5 Amend Terms of Severance Payments to For For Management Executives SUMITOMO ELECTRIC INDUSTRIES LTD. Ticker: 5802 Security ID: J77411114 Meeting Date: JUN 26, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 12 2 Amend Articles To Amend Business Lines For For Management 3.1 Elect Director Matsumoto, Masayoshi For For Management 3.2 Elect Director Takenaka, Hiroyuki For For Management 3.3 Elect Director Uchioke, Fumikiyo For For Management 3.4 Elect Director Nishida, Mitsuo For For Management 3.5 Elect Director Tanaka, Shigeru For For Management 3.6 Elect Director Nakajima, Makoto For For Management 3.7 Elect Director Yano, Atsushi For For Management 3.8 Elect Director Kawai, Fumiyoshi For For Management 3.9 Elect Director Ushijima, Nozomi For For Management 3.10 Elect Director Hiramatsu, Kazuo For For Management 3.11 Elect Director Saito, Shigeo For For Management 3.12 Elect Director Ito, Junji For For Management 3.13 Elect Director Tani, Makoto For For Management 3.14 Elect Director Kasui, Yoshitomo For For Management 4.1 Appoint Statutory Auditor Inayama, For For Management Hideaki 4.2 Appoint Statutory Auditor Hayashi, Kan For For Management 5 Approve Annual Bonus Payment to For For Management Directors TAKARA LEBEN CO., LTD. Ticker: 8897 Security ID: J80744105 Meeting Date: JUN 23, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 3.5 2 Amend Articles To Amend Business Lines For For Management 3.1 Elect Director Murayama, Yoshio For For Management 3.2 Elect Director Shimada, Kazuichi For For Management 3.3 Elect Director Funamoto, Tetsuo For For Management 3.4 Elect Director Okabe, Takeshi For For Management 3.5 Elect Director Tejima, Yoshitaka For For Management 3.6 Elect Director Kitagawa, Toshiya For For Management 3.7 Elect Director Hara, Tadayuki For For Management 3.8 Elect Director Shida, Hitoshi For For Management 4.1 Appoint Statutory Auditor Kobayashi, For For Management Kunio 4.2 Appoint Statutory Auditor Hosokawa, For For Management Takatoshi TATA MOTORS LTD. Ticker: 500570 Security ID: Y85740267 Meeting Date: AUG 21, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends of INR 2.00 Per For For Management Ordinary Share and INR 2.10 Per 'A' Ordinary Share 3 Reelect N.N. Wadia as Director For For Management 4 Reelect R.A. Mashelkar as Director For For Management 5 Approve Deloitte Haskins and Sells as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Elect F.S. Nayar as Director For For Management 7 Elect K.J. Slym as Director For For Management 8 Approve Appointment and Remuneration For For Management of K.J. Slym as Managing Director 9 Approve Commission Remuneration for For For Management Non-Executive Directors 10 Approve Increase in Limit on Foreign For For Management Shareholdings on 'A' Ordinary Shares TATA MOTORS LTD. Ticker: 500570 Security ID: Y85740275 Meeting Date: JUN 27, 2014 Meeting Type: Special Record Date: MAY 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Payment of Minimum For Against Management Remuneration to R. Pisharody, Executive Director (Commercial Vehicles) 2 Approve Payment of Minimum For Against Management Remuneration to S. Borwankar, Executive Director (Quality) 3 Ratify Excess Remuneration Paid to K. For Against Management Slym, Managing Director 4 Approve Increase in Borrowing Powers For For Management 5 Approve Pledging of Assets for Debt For For Management 6 Approve Issuance of Non-Convertible For For Management Debentures TENAGA NASIONAL BHD. Ticker: TENAGA Security ID: Y85859109 Meeting Date: DEC 19, 2013 Meeting Type: Annual Record Date: DEC 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of MYR 0.15 Per For For Management Share 2 Approve Increase in Remuneration of For For Management the Non-Executive Chairman and Non-Executive Director 3 Approve Remuneration of Directors for For For Management the Financial Year Ended Aug. 31, 2013 4 Elect Nozirah binti Bahari as Director For For Management 5 Elect Chung Hon Cheong as Director For For Management 6 Elect Leo Moggie as Director For For Management 7 Elect Norma binti Yaakob as Director For For Management 8 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 9 Approve Zainal Abidin bin Putih to For For Management Continue Office as Independent Non-Executive Director 10 Approve Share Repurchase Program For For Management TENCENT HOLDINGS LTD. Ticker: 00700 Security ID: G87572148 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAY 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a1 Elect Lau Chi Ping Martin as Director For For Management 3a2 Elect Charles St Leger Searle as For For Management Director 3b Authorize Board to Fix Directors' For For Management Remuneration 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Approve Share Subdivision For For Management 9 Adopt the Option Scheme of Riot Games, For For Management Inc. 10 Amend Existing Memorandum and Articles For For Management of Association and Adopt Amended and Restated Memorandum and Articles of Association of the Company THE BIDVEST GROUP LTD Ticker: BVT Security ID: S1201R162 Meeting Date: NOV 25, 2013 Meeting Type: Annual Record Date: NOV 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2013 2 Reappoint Deloitte & Touche as For For Management Auditors of the Company with Trevor Brown as the Individual Registered Auditor 3.1 Re-elect Bernard Berson as Director For For Management 3.2 Re-elect Alfred da Costa as Director For For Management 3.3 Re-elect Brian Joffe as Director For Against Management 3.4 Re-elect Nigel Payne as Director For For Management 3.5 Re-elect Faith Tlakula as Director For For Management 4.1 Re-elect Paul Baloyi as Member of the For For Management Audit Committee 4.2 Re-elect Eric Diack as Member of the For For Management Audit Committee 4.3 Re-elect Nigel Payne as Chairman of For For Management the Audit Committee 5 Approve Remuneration Report For For Management 6 Place Authorised but Unissued Shares For For Management under Control of Directors 7 Authorise Board to Issue Shares for For For Management Cash up to 30,000,000 Ordinary Shares 8 Approve Cash Distribution to For For Management Shareholders by Way of Reduction of Share Capital or Share Premium 9 Authorise Creation and Issue of For For Management Convertible Debentures or Other Convertible Instruments 1 Authorise Repurchase of Up to 20 For For Management Percent of Issued Share Capital 2 Approve Remuneration of Non-executive For For Management Directors TOFAS TURK OTOMOBIL FABRIKASI AS Ticker: TOASO Security ID: M87892101 Meeting Date: JUL 01, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For For Management Council of Meeting 2 Amend Company Articles For Against Management 3 Wishes None None Management TUPY SA Ticker: TUPY3 Security ID: P9414P108 Meeting Date: APR 11, 2014 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2013 2 Approve Allocation of Income and For For Management Dividends 3 Approve Remuneration of Company's For For Management Management 4 Elect Fiscal Council Members For For Management 5 Approve Remuneration of Fiscal Council For For Management Members 6 Amend Article 5 to Reflect Changes in For For Management Capital TURKIYE HALK BANKASI A.S. Ticker: HALKB Security ID: M9032A106 Meeting Date: MAR 31, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting and Elect Presiding For For Management Council of Meeting 2 Accept Board and Audit Reports For For Management 3 Accept Financial Statements For For Management 4 Approve Allocation of Income For For Management 5 Ratify Director Appointment For For Management 6 Approve Discharge of Board and Auditors For Against Management 7 Elect Board of Directors and Internal For Against Management Auditors 8 Approve Director Remuneration For For Management 9 Ratify External Auditors For For Management 10 Approve Profit Distribution Policy For For Management 11 Receive Information on Charitable None None Management Donations 12 Grant Permission for Board Members to For For Management Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose 13 Receive Information on None None Management Dematerialization of Shares 14 Wishes None None Management UNITED BANK FOR AFRICA PLC Ticker: UBA Security ID: V9T62Y106 Meeting Date: APR 25, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3 Elect Directors (Bundled) For Against Management 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Elect Members of Audit Committee For Against Management WAL-MART DE MEXICO S.A.B. DE C.V. Ticker: WALMEXV Security ID: P98180105 Meeting Date: MAR 20, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve Board of Directors' Report For For Management 1b Approve CEO's Reports For For Management 1c Approve Report of Audit and Corporate For For Management Practices Committees 1d Approve Report on Adherence to Fiscal For For Management Obligations 1e Approve Report Re: Employee Stock For For Management Purchase Plan 1f Approve Report on Share Repurchase For For Management Reserves 1g Approve Report on Wal-Mart de Mexico For For Management Foundation 2 Approve Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Reduction in Share Capital via For For Management Cancellation of Treasury Shares 5 Elect or Ratify Directors, Chairmen of For For Management Audit and Corporate Governance Committees; Approve Their Remuneration 6 Authorize Board to Ratify and Execute For For Management Approved Resolutions WEST CHINA CEMENT LTD. Ticker: 02233 Security ID: G9550B111 Meeting Date: MAY 30, 2014 Meeting Type: Annual Record Date: MAY 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Zhang Jimin as a Director For For Management 3b Elect Wang Jianli as a Director For For Management 3c Elect Low Po Ling as a Director For For Management 3d Elect Xu Delong as a Director For For Management 4 Authorize Board to Fix Directors' For For Management Remuneration 5 Reappoint Deloitte & Touche Tohmatsu For For Management as Auditors and Authorize Board to Fix Their Remuneration 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Approve Repurchase of Up to 10 Percent For For Management of Issued Capital 8 Authorize Reissuance of Repurchased For Against Management Shares WONIK IPS CO., LTD. Ticker: 030530 Security ID: Y0450H100 Meeting Date: MAR 28, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Amend Articles of Incorporation For For Management 3.1 Reelect Lee Yong-Han as Inside Director For For Management 3.2 Elect Lee Jae-Hun as Inside Director For For Management 4 Approve Total Remuneration of Inside For For Management Directors and Outside Directors 5 Authorize Board to Fix Remuneration of For For Management Internal Auditor WOOLWORTHS HOLDINGS LTD Ticker: WHL Security ID: S98758121 Meeting Date: NOV 26, 2013 Meeting Type: Annual Record Date: NOV 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for the Year Ended 30 June 2013 2 Reappoint Ernst & Young Inc as For For Management Auditors of the Company 3.1 Re-elect Peter Bacon as Director For For Management 3.2 Re-elect Ian Moir as Director For For Management 3.3 Re-elect Zyda Rylands as Director For For Management 4 Elect Reeza Isaacs as Director For For Management 5.1 Re-elect Peter Bacon as Member of the For For Management Audit Committee 5.2 Re-elect Lindiwe Bakoro as Member of None None Management the Audit Committee 5.3 Re-elect Zarina Bassa as Member of the For For Management Audit Committee 5.4 Re-elect Andrew Higginson as Member of For For Management the Audit Committee 5.5 Re-elect Mike Leeming as Member of the For For Management Audit Committee 6 Approve Remuneration Policy For Against Management 7 Approve Remuneration of Non-Executive For For Management Directors 8 Authorise Repurchase of Up to Five For For Management Percent of Issued Share Capital 9 Approve Financial Assistance to For For Management Related or Inter-related Companies or Corporations 10 Approve Issuance of Shares or Options For For Management and Grant Financial Assistance in Terms of the Company's Share-Based Incentive Schemes WOOLWORTHS HOLDINGS LTD Ticker: WHL Security ID: S98758121 Meeting Date: JUN 17, 2014 Meeting Type: Special Record Date: JUN 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Conversion of Par Value For For Management Ordinary Shares to No Par Value Ordinary Shares 2 Approve Increase in Authorised Share For For Management Capital 3 Amend Memorandum of Incorporation For For Management 4 Authorise Issue of Shares for the For For Management Purposes of Implementing the Rights Offer 5 Authorise Exclusion of Holders of For For Management Treasury Shares and Preference Shares from Participating in the Rights Offer 6 Approve Acquisition by Vela For For Management Investments Pty Limited of David Jones Limited 7 Place Authorised but Unissued Shares For For Management under Control of Directors for the Purpose of Implementing the Rights Offer 8 Authorise Board to Ratify and Execute For For Management Approved Resolutions YANDEX NV Ticker: YNDX Security ID: N97284108 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: APR 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements For For Management 2 Approve Allocation of Income For For Management 3 Approve Discharge of Board of Directors For For Management 4 Elect Herman Gref as a Non-Executive For For Management Director 5 Reelect Arkady Volozh as an Executive For For Management Director 6 Reelect Alfred Fenaughty as a For For Management Non-Executive Director 7 Reelect Elena Ivashenseva as a For For Management Non-Executive Director 8 Reelect Rogier Rijnja as a For For Management Non-Executive Director 9 Approve Cancellation of Class C Shares For For Management Held in Treasury 10 Decrease Authorized Share Capital For For Management 11 Amend Company's Equity Incentive Plan For For Management 12 Ratify Zao Deloitte & Touche CIS as For For Management Auditors 13 Grant Board Authority to Issue Shares For Against Management 14 Authorize Board to Exclude Preemptive For Against Management Rights from Share Issuances Under Item 13 15 Authorize Repurchase of Up to 20 For For Management Percent of Issued Share Capital 16 Other Business (Non-Voting) None None Management YUANTA FINANCIAL HOLDING CO LTD. Ticker: 2885 Security ID: Y2169H108 Meeting Date: MAY 27, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2013 Business Operations For For Management Report and Financial Statements 2 Approve Plan on 2013 Profit For For Management Distribution 3 Approve the Issuance of New Shares by For For Management Capitalization of Profit 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Elect Lai-Ping Chi, with ID No. For For Management A11035XXXX, as Independent Director END NPX REPORT
